 

Exhibit 10.1

 

STOCK PURCHASE AND TRANSACTION AGREEMENT

by and between

KCAP FINANCIAL, INC.

 

and

 

BC PARTNERS ADVISORS L.P.

 

_____________________

 

DATED AS OF DECEMBER 14, 2018

 

 

 

 

TABLE OF CONTENTS

 

    Page         Article I     DEFINED TERMS         1.1 Defined Terms 3        
Article II     TRANSACTIONS         2.1 Management Agreements 11 2.2 Stockholder
Payments 11 2.3 Reinvestment of Incentive Fees 12 2.4 Amendment of KCAP
Organizational Documents 12 2.5 Treatment of Outstanding Options and Restricted
Shares 13 2.6 Payments; Withholding Rights 14         Article III     CLOSING;
CLOSING DELIVERIES         3.1 Closing 14 3.2 Closing Deliveries 14        
Article IV     REPRESENTATIONS AND WARRANTIES OF KCAP         4.1 Corporate
Organization 15 4.2 Capitalization 16 4.3 Authority; KCAP Board Approval; No
Violation 18 4.4 Consents and Approvals 19 4.5 Reports; Regulatory Matters 19
4.6 Financial Statements 20 4.7 Broker’s Fees 22 4.8 Absence of Certain Changes
or Events 22 4.9 Legal Proceedings; Compliance with Law 22 4.10 Taxes and Tax
Returns 23 4.11 Employee Matters 24 4.12 KCAP Material Contracts 26 4.13
Property; Investment Securities 27 4.14 Intellectual Property 28 4.15 State
Takeover Statutes 28 4.16 KCAP Information 28 4.17 Insurance 29 4.18 Related
Party Transactions 29 4.19 Investigation 29 4.20 No Other Representations or
Warranties 30

 

 i

 

 

  Article V     REPRESENTATIONS AND WARRANTIES OF BCP         5.1 Corporate
Organization 30 5.2 Authority; No Violation 30 5.3 Consents and Approvals 32 5.4
Regulatory Matters 33 5.5 Broker’s Fees 33 5.6 Legal Proceedings 33 5.7 State
Takeover Statutes 34 5.8 BCP Information 34 5.9 No Financing Condition 34 5.10
No Contracts with Management or Stockholders 34 5.11 Securities Laws Matters 34
5.12 Investigation 35 5.13 No Other Representations or Warranties 35        
Article VI     COVENANTS RELATING TO CONDUCT OF BUSINESS         6.1 KCAP
Forbearances 36         Article VII     ADDITIONAL AGREEMENTS         7.1
Regulatory and Other Matters 39 7.2 Access to Information; Confidentiality 41
7.3 KCAP Stockholder Approval 41 7.4 Post-Closing Employment Matters 43 7.5
Indemnification; Directors’ and Officers’ Insurance 44 7.6 Additional Agreements
44 7.7 Advice of Changes 44 7.8 No Solicitation 45 7.9 Takeover Statutes 48 7.10
Stockholder Litigation 48 7.11 LibreMax Merger Agreement 48 7.12 KCAP Benefit
Plans 49 7.13 Removal of Legend 49         Article VIII     CONDITIONS PRECEDENT
        8.1 Conditions to Each Party’s Obligation To Consummate the Closing 50
8.2 Conditions to BCP’s Obligation to Consummate the Closing 50 8.3 Conditions
to KCAP’s Obligation to Consummate the Closing 51

 

 ii

 

 

  Article IX     TERMINATION AND AMENDMENT         9.1 Termination 52 9.2 Effect
of Termination 53 9.3 Fees and Expenses 53 9.4 Expense Reimbursement. 53 9.5
Amendment 54 9.6 Extension; Waiver 54         Article X     GENERAL PROVISIONS  
      10.1 Limited Survival of Representations, Warranties, Covenants and
Agreements 54 10.2 Notices 54 10.3 Interpretation 55 10.4 Counterparts 56 10.5
Entire Agreement 56 10.6 Governing Law; Jurisdiction 56 10.7 Publicity 56 10.8
Assignment; Third Party Beneficiaries 57 10.9 Remedies 57 10.10 Waiver of Jury
Trial 58 10.11 Severability 58 10.12 No Suits Against Non-Parties 58

 

Exhibits       Exhibit A Form of Investment Advisory Agreement Exhibit B Form of
Administration Agreement

 

 iii

 

 

STOCK PURCHASE AND TRANSACTION AGREEMENT

 

STOCK PURCHASE AND TRANSACTION AGREEMENT, dated as of December 14, 2018 (this
“Agreement”), by and between KCAP Financial, Inc., a Delaware corporation
(“KCAP”), and BC Partners Advisors L.P., a Delaware limited partnership (“BCP”).
Each of KCAP and BCP may, from time to time, be referred to individually herein
as a “Party” and collectively as the “Parties.” Capitalized terms used but not
otherwise defined herein shall have the meanings ascribed to such terms in
Article I.

 

RECITALS:

 

WHEREAS, KCAP is an internally managed business development company subject to
regulation under the Investment Company Act of 1940 (the “Investment Company
Act”);

 

WHEREAS, it is contemplated that, following the date hereof but prior to the
Closing, BCP will form or caused to be formed a new entity (the “Investment
Adviser”) that will be registered with the Securities and Exchange Commission
(“SEC”) as an investment adviser under the Investment Advisers Act of 1940 (the
“Investment Advisers Act”);

 

WHEREAS, prior to the date hereof, (i) KCAP and BCP Great Lakes Fund LP, a
Cayman Islands exempted limited partnership (“Great Lakes”) managed by BCP Great
Lakes GP LP (“Great Lakes GP”), entered into a subscription agreement pursuant
to which KCAP has agreed to make aggregate capital contributions to Great Lakes
of $25,000,000, and (ii) KCAP and Great Lakes GP entered into a letter
agreement, pursuant to which KCAP and Great Lakes GP have agreed to certain
terms regarding the timing and waiver of the management fee payable by KCAP in
respect of its investment in Great Lakes;

 

WHEREAS, prior to the date hereof, KCAP and BCP entered into a letter agreement
(the “Asset Purchase Letter Agreement”) pursuant to which each of KCAP and BCP
will use its commercially reasonable efforts to effect the sale by BCP (or its
Affiliates or advisory clients thereof), in one or more transactions, of certain
assets held by BCP (or its Affiliates or advisory clients thereof) that, taken
together, have an aggregate principal amount of approximately $75,000,000 less
the aggregate amount of capital contributions made by KCAP to Great Lakes;

 

WHEREAS, pursuant to that certain Agreement and Plan of Merger (the “LibreMax
Merger Agreement”) dated as of November 8, 2018 by and among KCAP, Commodore
Holdings, L.L.C., a Delaware limited liability company, Katonah Debt Advisors,
L.L.C., a Delaware limited liability company (“Katonah”), Trimaran Advisors,
L.L.C., a Delaware limited liability company (“Trimaran”), Trimaran Advisors
Management, L.L.C., a Delaware limited liability (together with Katonah and
Trimaran, the “Asset Management Subsidiaries”), LibreMax Intermediate Holdings,
LP, a Delaware limited partnership (“LibreMax”), LM Rubicon Merger Sub 1, LLC, a
Delaware limited liability company, LM Rubicon Merger Sub 2, LLC, a Delaware
limited liability company, and LM Rubicon Merger Sub 3, LLC, a Delaware limited
liability company, LibreMax will acquire the Asset Management Subsidiaries on
the terms, and subject to the conditions, set forth therein (the “LibreMax
Transaction”);

 

 1 

 

 

WHEREAS, the Parties desire to enter into a series of transactions pursuant to
which, among other things, (a) at the Closing, (i) KCAP and the Investment
Adviser will enter into an investment advisory agreement in the form attached
hereto as Exhibit A (the “Investment Advisory Agreement”), pursuant to which the
Investment Adviser will become the investment adviser to KCAP, (ii) KCAP and BC
Partners Management LLC, an Affiliate of BCP (the “Administrator”), will enter
into an administration agreement in the form attached hereto as Exhibit B (the
“Administration Agreement” and, together with the Investment Advisory Agreement,
the “Management Agreements”), pursuant to which the Administrator will become
administrator to KCAP and (iii) BCP will cause to be paid to the holders of
record of KCAP Eligible Shares the Stockholder Payments; and (b) from time to
time following the Closing, BCP or an Affiliate thereof will acquire directly
from KCAP shares of common stock, par value $0.01 per share, of KCAP (“KCAP
Common Stock”) in private placement transactions exempt from registration under
Section 4(a)(2) of the Securities Act, in each case on the terms and subject to
the conditions set forth herein (the foregoing (a) and (b), together with the
other transactions contemplated by this Agreement, the “Contemplated
Transactions”);

 

WHEREAS, the board of directors of KCAP (the “KCAP Board”), at a meeting duly
called and held at which all members (including the independent members) thereof
were present, has duly and unanimously adopted resolutions (a) determining that
this Agreement, the Management Agreements and the Contemplated Transactions are
advisable, fair to and in the best interests of KCAP and the holders of KCAP
Common Stock (the “KCAP Stockholders”); (b) directing that the Investment
Advisory Agreement be submitted to the KCAP Stockholders for approval at a
special meeting of KCAP Stockholders to be duly called and held therefor (the
“KCAP Stockholder Meeting”); (c) recommending that the KCAP Stockholders so
approve the Investment Advisory Agreement, in accordance with Section 15 of the
Investment Company Act, at the KCAP Stockholder Meeting (such recommendation,
the “KCAP Board Recommendation”); and (d) setting a preliminary record date in
connection with the KCAP Stockholder Meeting;

 

WHEREAS, concurrently with the execution and delivery of this Agreement, each of
the members of the KCAP Board is entering into a voting and support agreement
with BCP; and

 

WHEREAS, the Parties desire to make certain representations, warranties and
agreements in connection with the Contemplated Transactions and to prescribe
certain conditions to the Contemplated Transactions.

 

NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements contained in this Agreement, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the Parties agree as
follows:

 



 2 

 

 

Article I
DEFINED TERMS

 

1.1       Defined Terms. For purposes of this Agreement, the following terms
shall have the meanings set forth below:

 

“Acceptable Confidentiality Agreement” has the meaning set forth in Section
7.8(d).

 

“Administration Agreement” has the meaning set forth in the Recitals to this
Agreement.

 

“Administrator” has the meaning set forth in the Recitals to this Agreement.

 

“Adverse Recommendation Change” has the meaning set forth in Section 7.3(d).

 

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with such Person.

 

“Affiliate Transaction” has the meaning set forth in Section 4.21.

 

“Agreement” has the meaning set forth in the preamble to this Agreement.

 

“Alternative Acquisition Agreement” has the meaning set forth in Section
7.8(c)(iv).

 

“Amended and Restated KCAP Certificate” has the meaning set forth in Section
2.4(a).

 

“Asset Management Subsidiaries” has the meaning set forth in the Recitals to
this Agreement.

 

“Asset Purchase Letter Agreement” has the meaning set forth in the Recitals to
this Agreement.

 

“Bankruptcy and Equity Exception” has the meaning set forth in Section 4.3(a).

 

“BCP” has the meaning set forth in the preamble to this Agreement.

 

“BCP Disclosure Schedule” means that certain disclosure schedule of BCP attached
hereto.

 

“BCP Expenses” means an amount equal to BCP’s documented out-of-pocket costs and
expenses (including legal, investment banking, accounting, tax, regulatory,
operations, advisory, management, human resources (including pension),
consulting, insurance, audit, search, asset appraisal, title, surveys,
financing, filing, compensation, travel and other similar fees, costs and
expenses) and incurred or accrued by or on behalf of BCP or its Affiliates or
its or their Representatives and paid or payable to a third party in connection
with this Agreement and the Contemplated Transactions including BCP’s or its
Affiliates’ or its or their Representatives’ due diligence investigation of KCAP
and its Subsidiaries and the preparation, negotiation, execution and delivery of
definitive agreements in connection with the Contemplated Transactions, but in
all cases excluding internally allocated costs and expenses and subject to a
maximum of (i) $350,000 in the aggregate if this Agreement is terminated
pursuant to Section 9.1(d) and (ii) $750,000 in the aggregate if this Agreement
is terminated pursuant to Section 9.1(g) or Section 9.1(h).

 

 3 

 

 

“BCP Fundamental Reps” has the meaning set forth in Section 8.3(a)(i).

 

“BCP Material Adverse Effect” means any occurrence, change, event, effect or
development that, individually or in the aggregate, (a) has or would reasonably
be expected to have, a material adverse effect on the financial condition,
results of operations, assets, liabilities or business of the credit business of
BCP and its Subsidiaries, taken as a whole (the “BCP Credit Business”)
(provided, however, that, with respect to this subsection (a) only, the
determination of whether a “BCP Material Adverse Effect” exists or has occurred
shall not include effects to the extent attributable to (i) changes, after the
date hereof, in GAAP, (ii) changes, after the date hereof, in laws, rules or
regulations of general applicability to companies in the industry in which the
BCP Credit Business operates, (iii) actions or omissions taken with the prior
express written consent of KCAP, (iv) changes, after the date hereof, in global
or national political conditions or general economic or market conditions
generally affecting other companies in the industry in which the BCP Credit
Business operates, (v) conditions arising out of acts of terrorism, war, weather
conditions or other force majeure events or (vi) the public disclosure of this
Agreement or the Contemplated Transactions, except, with respect to clauses (i),
(ii), (iv) and (v), to the extent that such effects disproportionately impact
the financial condition, results of operations, assets, liabilities or business
of the BCP Credit Business, as compared to other credit businesses in the
industry in which the BCP Credit Business operates); or (b) materially impairs
the ability of BCP to consummate, or prevents or materially delays, any of the
Contemplated Transactions or would reasonably be expected to do so.

 

“BCP Regulatory Agreement” has the meaning set forth in Section 5.4.

 

“BCP Regulatory Approvals” has the meaning set forth in Section 5.3(a).

 

“BCP Related Parties” has the meaning set forth in Section 10.12(d)(i).

 

“BDC” has the meaning set forth in Section 2(a)(48) of the Investment Company
Act.

 

“Business Day” means a day, other than Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by applicable
Law to close.

 

“Cancellation Acknowledgment Agreement” has the meaning set forth in Section
2.5(a).

 

“Claim” means any claim, action, litigation, suit, inquiry, proceeding,
enforcement proceeding, audit or investigation by or before any Governmental
Entity, or any similar legal, administrative, arbitral or other proceeding or
mediation, whether civil, criminal or administrative.

 

“Closing” has the meaning set forth in Section 3.1.

 

“Closing Date” has the meaning set forth in Section 3.1.

 

“Closing Payment” means an amount equal to $25,000,000.

 

 4 

 

 

“COBRA” has the meaning set forth in Section 7.12(a).

 

“COBRA Plans” has the meaning set forth in Section 7.12(a).

 

“Code” means the United States Internal Revenue Code of 1986.

 

“Competing Proposal” means any inquiry, proposal, offer, indication, interest,
request, discussions, negotiations or other form of communication, whether oral
or written, formal or informal, public or non-public or otherwise (any
“Proposal”), to effect, or which could reasonably be expected to lead to or
result in a Proposal to effect, any of the following:

 

(a)       a purchase or other acquisition, directly or indirectly, in one
transaction or a series of transactions, and whether through any merger,
reorganization, consolidation, tender offer, self-tender, exchange offer, stock
acquisition, asset acquisition, binding share exchange, business combination,
recapitalization, liquidation, dissolution, joint venture or similar
transaction, or otherwise, of (i) 10% or more of any class of capital stock,
other equity securities or voting power of KCAP or any resulting parent company
of KCAP, or (ii) assets or businesses of KCAP or its Subsidiaries that generate
10% or more of the net revenues or net income (for the 12-month period ending on
the last day of KCAP’s most recently completed fiscal quarter) or that represent
10% or more of the total assets (based on fair market value) of KCAP and its
Subsidiaries, taken as a whole, immediately prior to such purchase or other
acquisition;

 

(b)       any other direct or indirect transaction or series of transactions
that would result in KCAP converting from an internally managed BDC to an
externally managed BDC; or

 

(c)       any voluntary or involuntary liquidation, bankruptcy, dissolution or
winding up of KCAP,

in each case, other than the LibreMax Transaction (in the form contemplated by
the LibreMax Merger Agreement as in effect on the date hereof) and the
Contemplated Transactions.

 

“Confidentiality Agreement” has the meaning set forth in Section 7.2(c).

 

“Contemplated Transactions” has the meaning set forth in the Recitals to this
Agreement.

 

“Continuing Company Employees” has the meaning set forth in Section 7.4(a).

 

“Contract” has the meaning set forth in Section 4.3(c).

 

“Delaware Courts” has the meaning set forth in Section 10.6.

 

“Designated Directors” has the meaning set forth in Section 2.4(b)(ii).

 

“DGCL” has the meaning set forth in Section 4.15.

 

“Employment Agreements” has the meaning set forth in Section 4.11(a).

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

 5 

 

 

“ERISA Affiliate” has the meaning set forth in Section 4.11(a).

 

“Exchange Act” means the Securities Exchange Act of 1934.

 

“Fraud” means, solely with respect to the representations and warranties
contained in Article IV or V, as applicable, or in any certificate delivered
pursuant to this Agreement, intentional or willful misrepresentation of material
facts included in such representations or warranties which constitute common law
fraud under applicable Law.

 

“GAAP” means United States generally accepted accounting principles consistently
applied during the periods involved.

 

“Governmental Entity” means any federal, state, local or foreign government or
subdivision thereof, or any other governmental, administrative, judicial,
arbitral, legislative, executive, regulatory or self-regulatory authority,
instrumentality, agency, commission or body, or any SRO.

 

“Health Insurance Reimbursement” has the meaning set forth in Section 7.12(a).

 

“Indebtedness” means, with respect to any Person, (i) all obligations of such
Person for borrowed money, or with respect to unearned advances of any kind to
such Person, (ii) all obligations of such Person evidenced by bonds, debentures,
notes or similar instruments, (iii) all capitalized lease obligations of such
Person, (iv) all obligations of such Person under installment sale contracts,
(v) all guarantees and arrangements having the economic effect of a guarantee of
such Person of any Indebtedness of any other Person, and (vi) all obligations or
undertakings of such Person to maintain or cause to be maintained the financial
position of others or to purchase the obligations of others;

 

“Intellectual Property” means all intellectual property and proprietary rights,
including patents, copyrights, trade secrets, algorithms, methods, processes,
inventions, know-how and trademarks, service marks, trade, corporate or d/b/a
names, domain names and social or mobile media identifiers and other source
indicators and all goodwill symbolized thereby.

 

“Investment Adviser” has the meaning set forth in the Recitals to this
Agreement.

 

“Investment Advisers Act” has the meaning set forth in the Recitals to this
Agreement.

 

“Investment Advisory Agreement” has the meaning set forth in the Recitals to
this Agreement.

 

“Investment Assets” means KCAP’s debt and equity investments in Portfolio
Companies.

 

“Investment Company Act” has the meaning set forth in the Recitals to this
Agreement.

 

“IRS” means the United States Internal Revenue Service.

 

“IT Assets” means hardware, software, code, systems, networks, websites,
databases, applications and other information technology assets and equipment
and the data stored therein or processed thereby.

 

 6 

 

 

“Katonah” has the meaning set forth in the Recitals to this Agreement.

 

“KCAP” has the meaning set forth in the preamble to this Agreement.

 

“KCAP Benefit Plans” has the meaning set forth in Section 4.11(a).

 

“KCAP Board” has the meaning set forth in the Recitals to this Agreement.

 

“KCAP Board Recommendation” has the meaning set forth in the Recitals to this
Agreement.

 

“KCAP Bylaws” means the bylaws of KCAP, as of the date hereof.

 

“KCAP Certificate” means the certificate of incorporation of KCAP, as of the
date hereof.

 

“KCAP Common Stock” has the meaning set forth in the Recitals to this Agreement.

 

“KCAP Debt Documents” means, collectively, (i) the KCAP JV Financing Documents,
(ii) the KCAP Revolving Credit Facility, and (iii) the KCAP Retail Notes
Documents.

 

“KCAP Disclosure Schedule” means that certain disclosure schedule of KCAP
attached hereto.

 

“KCAP Eligible Share” has the meaning set forth in Section 2.2(a).

 

“KCAP Employees” has the meaning set forth in Section 4.11(a).

 

“KCAP JV Financing Documents” means the Indenture, dated as of October 24, 2017,
by and between KCAP F3C Senior Funding, LLC and U.S. Bank National Association.

 

“KCAP Material Adverse Effect” means any occurrence, change, event, effect or
development that, individually or in the aggregate, (a) has or would reasonably
be expected to have, a material adverse effect on the financial condition,
results of operations, assets, liabilities, or business of KCAP and its
Subsidiaries, taken as a whole (provided, however, that, with respect to this
subsection (a) only, the determination of whether a “KCAP Material Adverse
Effect” exists or has occurred shall not include effects to the extent
attributable to (i) changes, after the date hereof, in GAAP, (ii) changes, after
the date hereof, in laws, rules or regulations of general applicability to
companies in the industry in which KCAP and its Subsidiaries operate, (iii)
actions or omissions taken with the prior express written consent of BCP,
(iv) changes, after the date hereof, in global or national political conditions
or general economic or market conditions generally affecting other companies in
the industry in which KCAP and its Subsidiaries operate, (v) conditions arising
out of acts of terrorism, war, weather conditions or other force majeure events,
(vi) the public disclosure of this Agreement or the Contemplated Transactions,
or (vii) the sale of the Asset Management Subsidiaries on the terms set forth in
the LibreMax Merger Agreement as in effect on the date hereof, except, with
respect to clauses (i), (ii), (iv) and (v), to the extent that such effects
disproportionately impact the financial condition, results of operations,
assets, liabilities or business of KCAP and its Subsidiaries, taken as a whole,
as compared to other companies in the industry in which KCAP and its
Subsidiaries operate); or (b) materially impairs the ability of KCAP to
consummate, or prevents or materially delays, any of the Contemplated
Transactions or would reasonably be expected to do so.

 

 7 

 

 

“KCAP Material Contracts” has the meaning set forth in Section 4.13(a).

 

“KCAP Regulatory Agreement” has the meaning set forth in Section 4.5(e).

 

“KCAP Regulatory Approvals” has the meaning set forth in Section 4.5(d).

 

“KCAP Related Parties” has the meaning set forth in Section 10.12(d)(ii).

 

“KCAP Restricted Shares” means the shares of KCAP Common Stock awarded under the
KCAP Stock Plan that are outstanding and have not previously been forfeited.

 

“KCAP Retail Notes Documents” means, collectively, (i) the Base Indenture dated
as of October 10, 2012 between KCAP and U.S. Bank National Association relating
to the 7.375% Senior Notes Due 2019; and (ii) the Second Supplemental Indenture
dated as of August 14, 2017, between KCAP and U.S. Bank National Association
relating to the 6.125% Senior Notes Due 2022.

 

“KCAP Revolving Credit Facility” means the revolving credit facility evidenced
by that certain Loan and Security Agreement, dated as of March 1, 2018, by and
among KCAP Funding I, LLC, KCAP, the financial institutions party thereto from
time to time as lenders and State Bank and Trust Company, as amended by that
certain First Amendment to Loan Security Agreement, dated as of June 4, 2018, by
and among the above-named parties.

 

“KCAP SEC Reports” has the meaning set forth in Section 4.5(a).

 

“KCAP Severance Benefits” has the meaning set forth in Section 7.4(a).

 

“KCAP Stock Option” has the meaning set forth in Section 2.5(a).

 

“KCAP Stock Plan” means the KCAP Financial, Inc. 2017 Equity Incentive Plan (as
Amended and Restated Effective May 4, 2017).

 

“KCAP Stockholder Approval” has the meaning set forth in Section 4.3(a).

 

“KCAP Stockholder Meeting” has the meaning set forth in Section 4.3(a).

 

“KCAP Stockholders” has the meaning set forth in the Recitals to this Agreement.

 

“KCAP Voting Debt” means bonds, debentures, notes or other indebtedness of KCAP
having the right to vote on any matters on which shareholders of KCAP may vote.

 

“Law” means any federal, state, local, municipal, or foreign law, constitution,
treaty, statute, code, ordinance, rule, administrative interpretation,
regulation, directive (including those of any SRO), approval, judgment, order,
writ, decree or injunction, in each case of any Governmental Entity.

 

 8 

 

 

“LibreMax” has the meaning set forth in the Recitals to this Agreement.

 

“LibreMax Merger Agreement” has the meaning set forth in the Recitals to this
Agreement.

 

“LibreMax Transaction” has the meaning set forth in the Recitals to this
Agreement.

 

“Liens” means, collectively, pledges, claims, liens, charges, options, rights of
first refusal, encumbrances and security interests of any kind or nature
whatsoever (including any limitation on voting, sale, transfer or other
disposition or exercise of any attribute of ownership).

 

“Management Agreements” has the meaning set forth in the Recitals to this
Agreement.

 

“NASDAQ” means the Nasdaq National Market System.

 

“No MAE Rep” has the meaning set forth in Section 8.2(a)(i).

 

“Non-Continuing Company Employee” has the meaning set forth in Section 7.4(a).

 

“Notice of Adverse Recommendation” has the meaning set forth in Section 7.8(f).

 

“Notice of Superior Proposal” has the meaning set forth in Section 7.8(f).

 

“Option Cancellation Payment” has the meaning set forth in Section 2.5(a).

 

“Organizational Documents” means, with respect to a Person other than a natural
person, (i) the articles or certificate of incorporation and the bylaws of a
corporation; (ii) the certificate of formation and operating agreement of a
limited liability company, (iii) the partnership agreement and any statement of
partnership of a general partnership; (iv) the limited partnership agreement and
the certificate of limited partnership of a limited partnership; (v) any charter
or similar document adopted or filed in connection with the creation, formation,
or organization of any other Person; (vi) any stockholder or similar agreement
among holders of securities of an issuer, and (vii) any amendment to any of the
foregoing.

 

“Outgoing KCAP Person” has the meaning set forth in Section 2.4(b)(ii).

 

“Outside Date” has the meaning set forth in Section 9.1(c).

 

“Party” and “Parties” have the meaning set forth in the preamble to this
Agreement.

 

“Payment Agent” has the meaning set forth in Section 2.2(b).

 

“Payment Fund” has the meaning set forth in Section 2.2(b).

 

“Permit” means any license, permit, variance, exemption, franchise, consent,
approval, authorization, qualification, or order of any Governmental Entity.

 

 9 

 

 

“Permitted Liens” means (i) Liens for current Taxes and assessments not yet past
due or the amount or validity of which is being contested in good faith by
appropriate proceedings, (ii) Liens arising under the KCAP Loan Documents, (iii)
mechanics’, workmen’s, repairmen’s, warehousemen’s and carriers’ Liens arising
in the ordinary course of business consistent with past practice and (iv) any
such matters of record, Liens and other imperfections of title that do not,
individually or in the aggregate, materially impair the continued ownership, use
and operation of the assets to which they relate in the business of KCAP and its
Subsidiaries as currently conducted.

 

“Person” means an individual, corporation, partnership, limited liability
company, association, joint venture, estate, trust, sole proprietorship,
unincorporated organization, other entity, organization, group (as defined in
Section 13(d) of the Exchange Act), or any other business entity or any
Governmental Entity, including a government or political subdivision or an
agency or instrumentality thereof.

 

“Portfolio Company” means any entity in which KCAP or any of its Subsidiaries
has made, makes or proposes to make a debt or equity investment that is or would
be reflected in the Schedule of Investments included in KCAP’s quarterly or
annual reports.

 

“Proxy Statement” has the meaning set forth in Section 4.18.

 

“Representatives” means, with respect to any Person, the employees, officers,
directors, principals, bankers (including investment bankers), financial
advisors, attorneys, accountants, auditors or other advisors, agents or
representatives of such Person.

 

“Related Party” has the meaning set forth in Section 4.20.

 

“Sarbanes-Oxley Act” means the Sarbanes-Oxley Act of 2002.

 

“SEC” has the meaning set forth in the Recitals to this Agreement.

 

“Securities Act” means the Securities Act of 1933.

 

“SRO” has the meaning set forth in Section 4.4(a).

 

“Stock Purchase” has the meaning set forth in Section 2.3(a).

 

“Stockholder Payment” has the meaning set forth in Section 2.2(a).

 

“Subsidiary”, when used with respect to a Person, means any corporation,
partnership, limited liability company or other organization, whether
incorporated or unincorporated, that is required to be consolidated with such
Person for financial reporting purposes under GAAP.

 

 10 

 

 

“Superior Proposal” means any unsolicited, bona fide, written and binding
Competing Proposal of a type contemplated by clause (a) of the definition
thereof (regardless of whether such Competing Proposal would also result in the
occurrence of a transaction under clause (b) of the definition thereof) that is
fully financed or has fully committed financing, that provides for payment by
the Person making such Competing Proposal of substantially all-cash
consideration to the KCAP Stockholders, and that the KCAP Board determines in
good faith (after consultation with outside counsel and its financial advisor),
taking into account all legal, financial, regulatory and other aspects of such
Competing Proposal and the Person making such Competing Proposal, (i) is more
favorable to the KCAP Stockholders from a financial point of view than the
Contemplated Transactions (including any adjustment to the terms and conditions
proposed by BCP in response to such Competing Proposal), and (ii) is reasonably
likely to be completed on the terms proposed on a timely basis; provided, that
for purposes of this definition of “Superior Proposal”, references in the term
“Competing Proposal” to “10%” shall be deemed to be references to “70%”.

 

“Takeover Statutes” has the meaning set forth in Section 4.17.

 

“Tax” or “Taxes” means (i) all federal, state, local, and foreign income,
excise, gross receipts, gross income, ad valorem, profits, gains, property,
capital, sales, transfer, use, payroll, employment, severance, withholding,
duties, intangibles, franchise, backup withholding, value added and other taxes,
charges, levies or like assessments together with all penalties and additions to
tax and interest thereon and (ii) any liability for Taxes of another Person
described in clause (i) above under Treasury Regulation Section 1.1502-6 (or any
similar provision of state, local or foreign law), as transferee or successor by
contract or otherwise.

 

“Tax Return” means, with respect to a Person, a report, return or other
information (including any amendments) required to be supplied to a Governmental
Entity with respect to Taxes including, where permitted or required, combined or
consolidated returns for any group of entities that includes the Person or any
of its Subsidiaries.

 

“Taxing Authority” means any Governmental Entity having jurisdiction over the
assessment, determination, collection, or imposition of any Taxes.

 

“Trimaran” has the meaning set forth in the Recitals to this Agreement.

 

“Welfare Plan” has the meaning set forth in Section 4.11(f).

 

Article II
TRANSACTIONS

 

2.1          Management Agreements. At the Closing, (i) KCAP shall, and BCP
shall cause the Investment Adviser to, enter into the Investment Advisory
Agreement and (ii) KCAP shall, and BCP shall cause the Administrator to, enter
into the Administration Agreement.

 

2.2          Stockholder Payments.

 

(a)       In consideration of the consummation of the Contemplated Transactions,
each share of KCAP Common Stock issued and outstanding as of immediately prior
to the Closing (including each KCAP Restricted Share that becomes fully vested
immediately prior to the Closing in accordance with Section 2.5(b)), other than
any such shares that are (i) owned or held, directly or indirectly, by any
Subsidiary of KCAP or by BCP or (ii) held in treasury by KCAP (each such share,
after giving effect to the exclusions in clauses (i) and (ii), a “KCAP Eligible
Share”), shall be entitled to receive, subject to and in accordance with Section
2.2(c), an amount in cash equal to (A) the Closing Payment divided by (B) the
aggregate number of KCAP Eligible Shares (the “Stockholder Payment”).

 

 11 

 

 

(b)       Prior to the Closing, BCP shall appoint KCAP’s transfer agent to act
as payment agent (the “Payment Agent”), pursuant to a payment agent agreement to
be entered into between BCP and the Payment Agent prior to the Closing, to make
the Stockholder Payments. At or prior to the Closing, BCP shall deposit, or
cause to be deposited, with the Payment Agent the Closing Payment (such cash
deposit, plus any interest or other income earned thereon, the “Payment Fund”).
The Payment Fund shall not be used for any purpose other than to fund payments
pursuant to this Section 2.2.

 

(c)       Promptly following the Closing, BCP shall instruct the Payment Agent
to promptly deliver to each holder of record of KCAP Eligible Shares the
Stockholder Payment for each such KCAP Eligible Share held of record by such
holder (subject to deduction for any required withholding Tax). The Payment
Agent may condition such payment upon receipt of such information from such
holder as is required by applicable Law or the Payment Agent’s internal
processes. No interest will be paid or accrued for the benefit of holders of
record of KCAP Eligible Shares on their respective Stockholder Payments.

 

(d)       Holders of record of KCAP Eligible Shares, in their capacities as
such, shall have no rights under this Agreement other than the right to receive
their respective Stockholder Payments pursuant to Section 2.2(c). No other
holders of capital stock, other securities or voting power of KCAP, in their
capacities as such, shall have any rights to receive any Stockholder Payments or
other payments pursuant to this Section 2.2 or otherwise.

 

2.3          Reinvestment of Incentive Fees. Following the Closing and until the
second anniversary thereof, BCP shall cause the first $10,000,000 of incentive
fees actually received in cash by the Investment Adviser from KCAP under the
Investment Advisory Agreement (“Incentive Fees”) during such period to be used
by the equity holders of the Investment Adviser (or Affiliates of such equity
holders) to purchase shares of KCAP Common Stock from KCAP (such purchases,
“Stock Purchases”). The purchase price per share for each Stock Purchase shall
be the net asset value per share of KCAP Common Stock, as reported by KCAP in
its then-most recent Form 10-K or Form 10-Q (as applicable), and the Stock
Purchases shall (i) occur as soon as reasonably practicable following receipt of
such incentive fees (i.e., during an open trading window and giving effect to
any “blackout” period on trading, and otherwise in compliance with applicable
Law and KCAP policies) and (ii) otherwise be on terms and conditions (including
with respect to registration rights) customary for transactions of their nature.
The Stock Purchases shall be funded using solely cash actually received from
KCAP as Incentive Fees, and in no event shall BCP or its Affiliates or any other
equity holder (or any Affiliates thereof) of the Investment Adviser be required
to fund Stock Purchases using cash from any other source.

 

2.4          Amendment of KCAP Organizational Documents; Directors and Officers.

 

(a)       Prior to the Closing, the KCAP Board shall adopt resolutions, in
accordance with Section 242 of the General Corporation Law of the State of
Delaware, to amend and restate the KCAP Certificate (as so amended and restated,
the “Amended and Restated KCAP Certificate”) so that, effective upon the
Closing, KCAP’s name is changed to a name to be designated in writing by BCP to
KCAP during the Interim Period.

 

 12 

 

 

(b)       Prior to the Closing, the KCAP Board shall take all action necessary
so that, effective upon the Closing:

 

              (i)       the size of the KCAP Board is increased to eight
members;

              

              (ii)       each of the Persons set forth on Section 2.4(c)(ii) of
the KCAP Disclosure Schedule (each, an “Outgoing KCAP Person”) resigns as a
member of the KCAP Board or as an officer of KCAP, as applicable; and

 

(iii)       each of the Persons set forth on Section 2.4(c)(iii) of the KCAP
Disclosure Schedule (each, a “Designated Director”) is appointed as a member of
the KCAP Board, and is further designated as a member of the class of the KCAP
Board set forth next to his name in such section of the KCAP Disclosure
Schedule.

 

(c)       If, prior to the Closing, any Designated Director is unwilling or
unable to serve as a member of the KCAP Board (whether due to death, disability
or any other reason), then BCP may designate a replacement for any such Person
by written notice to KCAP, and any such replacement Person shall be treated as a
Designated Director for all purposes of this Agreement.

 

2.5          Treatment of Outstanding Options and Restricted Shares.

 

(a)       Immediately prior to the Closing, by virtue of the Closing and subject
to the execution of an option cancellation agreement (the “Cancellation
Acknowledgment Agreement”), in a form reasonably agreed to by BCP, by the
applicable holder thereof, each option to purchase shares of KCAP Common Stock
granted under the KCAP Stock Plan that is outstanding immediately prior to the
Closing (each, a “KCAP Stock Option”) shall be cancelled in accordance with
Section 2.5(a) of the KCAP Disclosure Schedule.

 

(b)       Immediately prior to the Closing, each KCAP Restricted Share
outstanding and not previously forfeited under the KCAP Stock Plan shall become
fully vested and all restrictions with respect to such KCAP Restricted Shares
shall lapse. In the event that the relevant holder of the KCAP Restricted Shares
has so requested (in accordance with the KCAP Stock Plan and relevant restricted
share award agreement), KCAP shall, in accordance with the procedures adopted by
KCAP, withhold a number of KCAP Restricted Shares having a fair market value
(determined on the date such shares are withheld) equal to the aggregate amount
required to be deducted and withheld under the Code and any applicable state or
local Tax law with respect to the lapsing of restrictions on all KCAP Restricted
Shares held by the relevant holder, and KCAP shall pay over to the appropriate
taxing authorities a corresponding amount of cash in satisfaction of such Tax
liabilities.

 

(c)       KCAP shall take all actions necessary to terminate the KCAP Stock Plan
on the later of (i) immediately prior to the Closing and (ii) the date no KCAP
Stock Option remains outstanding.

 

 13 

 

 

2.6          Payments; Withholding Rights.

 

(a)       Except as contemplated by Section 2.2(c) or Section 2.5(a), all
payments hereunder shall be made by wire transfer of immediately available funds
in United States dollars to such account or accounts as may be designated to the
payor by or on behalf of the payee at least two Business Days prior to the
applicable payment date.

 

(b)       BCP, KCAP, the Payment Agent and any other Person making payments
contemplated by this Agreement shall each be entitled to deduct and withhold, or
cause to be deducted and withheld, from the consideration otherwise payable such
amounts as such Person determines it is required to deduct and withhold under
the Code or any provision of state, local or foreign Tax Law. To the extent that
amounts are so deducted and withheld, such amounts shall be treated for all
purposes of this Agreement as having been paid to the Person in respect of whom
such deduction and withholding was made.

 

Article III
CLOSING; CLOSING DELIVERIES

 

3.1          Closing. On the terms and subject to the conditions set forth in
this Agreement, the closing of the Contemplated Transactions (the “Closing”)
shall take place (i) at the offices of Eversheds Sutherland (US) LLP, The Grace
Building, 40th Floor, 1114 Avenue of the Americas, New York, NY 10036, on the
third Business Day after the satisfaction or (subject to applicable Law) waiver
of all of the conditions set forth in Sections 8.1, 8.2 and 8.3 (other than
those conditions that by their nature are to be satisfied or waived at the
Closing, but subject to the satisfaction or waiver of those conditions); or (ii)
at such other place, date or time as the Parties may mutually agree in writing.
The date on which the Closing occurs is referred to herein as the “Closing
Date”.

 

3.2          Closing Deliveries. At the Closing:

 

(a)         BCP shall deliver or cause to be delivered:

 

(i)       to KCAP, a counterpart to the Investment Advisory Agreement, duly
executed by the Investment Adviser;

 

(ii)       to KCAP, a counterpart to the Administration Agreement, duly executed
by the Administrator;

 

(iii)       to KCAP, the officer’s certificate required by Section 8.3(d); and

 

(iv)       to the Payment Agent, the Closing Payment.

 

(b)         KCAP shall:

 

(i)       deliver or cause to be delivered to BCP a counterpart to the
Investment Advisory Agreement, duly executed by the KCAP;

 

(ii)       deliver or cause to be delivered to BCP a counterpart to the
Administration Agreement, duly executed by KCAP;

 

 14 

 

 

(iii)       deliver or cause to be delivered to BCP a copy of a resignation
letter duly executed by each Outgoing KCAP Person;

 

(iv)       deliver to BCP the officer’s certificate required by Section 8.2(e);

 

(v)       deliver or cause to be delivered to BCP an executed and effective
Option Cancellation Agreement with each Person set forth on Section 2.5(a) of
the KCAP Disclosure Schedule; and

 

(vi)       file or cause to be filed with the Office of the Secretary of State
of the State of Delaware the Amended and Restated KCAP Certificate.

 

Article IV
REPRESENTATIONS AND WARRANTIES OF KCAP

 

Except as disclosed in (i) the KCAP SEC Reports (as defined in Section 4.5(c)
below) filed at least two Business Days prior to the date of this Agreement
(other than any disclosures set forth in any risk factor section or in any
section relating to forward looking statements and any other disclosures
included therein to the extent they are predictive, cautionary or
forward-looking in nature); provided, that any matter disclosed in the KCAP SEC
Reports shall not be deemed disclosed for purposes of the representations and
warranties set forth in Section 4.1(a), Section 4.3(a), Section 4.3(b)(i) and
Section 4.7 (collectively, the “KCAP Fundamental Reps”); or (ii) the KCAP
Disclosure Schedule, KCAP hereby represents and warrants to BCP as follows:

 

4.1          Corporate Organization.

 

(a)       KCAP is a corporation duly incorporated, validly existing and in good
standing under the Laws of the State of Delaware. KCAP has the requisite
corporate power and corporate authority to own, lease and operate all of its
properties and assets and to carry on its business as it is now being conducted.

 

(b)       KCAP is duly licensed or qualified to do business and is in good
standing in each jurisdiction in which the nature of the business conducted by
it or the character or location of the properties and assets owned or leased by
it makes such licensing or qualification necessary, except where the failure to
be so licensed or qualified or in good standing would not have a KCAP Material
Adverse Effect.

 

(c)       True, complete and correct copies of the KCAP Certificate and the KCAP
Bylaws are set forth on Section 4.1(c) of the KCAP Disclosure Schedule, and each
as so set forth is in full force and effect as of the date hereof. As of the
date hereof, KCAP is not, and at Closing will not be, in violation of any
provision of the KCAP Certificate or the KCAP Bylaws.

 

(d)       KCAP has made available to BCP true and complete copies of the minutes
(or, in the case of draft minutes, the most recent drafts thereof as of the date
of this Agreement) of all meetings of the KCAP Board and each committee thereof
held since January 1, 2017 (in each case redacted as necessary to preserve
attorney-client privilege, to comply with applicable confidentiality
restrictions or to protect commercially sensitive information, including the
identity of any potential acquirer or strategic partner and the terms of any
such proposal).

 

 15 

 

 

(e)       Except as set forth in Section 4.1(e) of KCAP Disclosure Schedule,
KCAP has no Subsidiaries. Each of the Subsidiaries of KCAP (i) is duly formed
and validly existing and in good standing under the laws of the jurisdiction of
its formation, (ii) has the requisite limited liability company or similar
organizational power and authority to own, lease and operate its properties and
assets and to carry on its business as it is now being conducted and (iii) is
duly licensed or qualified to do business and is in good standing in each
jurisdiction in which the nature of the business conducted by it or the
character or location of the properties and assets owned or leased by it makes
such licensing or qualification necessary, except where the failure to be so
licensed or qualified or in good standing would not have a KCAP Material Adverse
Effect. True, complete and correct copies of the Organizational Documents of
each Subsidiary of KCAP have previously been made available to BCP, and each as
so delivered is in full force and effect. No Subsidiary of KCAP is in violation
of any provision of its Organizational Documents.

 

(f)       Except for the capital stock of, or other equity or voting interests
in, its Subsidiaries and the Portfolio Companies, KCAP does not own, directly or
indirectly, any equity, membership interest, partnership interest, joint venture
interest, or other equity or voting interest in, or any interest convertible
into, exercisable or exchangeable for any of the foregoing, nor is it under any
current or prospective obligation to form or participate in, provide funds to,
make any loan, capital contribution, guarantee, credit enhancement or other
investment in, or assume any liability or obligation of, any Person.

 

4.2          Capitalization.

 

(a)       The authorized capital stock of KCAP consists of (i) 100,000,000
shares of KCAP Common Stock, of which, as of the date of this Agreement, (A)
37,366,953 shares, including all KCAP Restricted Shares but excluding treasury
shares and shares held by Subsidiaries of KCAP, were issued and outstanding, (B)
194,859 shares were held by KCAP in treasury and (C) no shares were held by
Subsidiaries of KCAP, and (ii) 5,000,000 shares of preferred stock, par value
$0.01 per share, of which, as of the date of this Agreement, none were issued
and outstanding. As of the date of this Agreement, 164,060 KCAP Restricted
Shares were issued and outstanding and subject to restrictions and no shares of
KCAP Common Stock were reserved for issuance except for 944,595 shares of KCAP
Common Stock reserved for issuance under the KCAP Stock Plan or upon the
exercise of KCAP Stock Options. All of the issued and outstanding shares of KCAP
Common Stock are, and all such shares reserved for issuance will be when issued,
duly authorized, validly issued, fully paid, nonassessable and free of
preemptive rights, with no personal liability attaching to the ownership
thereof. No KCAP Voting Debt is issued or outstanding. Except as set forth in
this Section 4.2(a), pursuant to Section 2.3 or as relates to the cashless
settlement of KCAP Restricted Shares to satisfy applicable tax withholding
requirements related to the vesting thereof, there are no outstanding (I) shares
of capital stock or other voting securities or equity interests of KCAP; (II)
securities of KCAP or any of its Subsidiaries convertible into or exchangeable
or exercisable for shares of capital stock of KCAP or other voting securities or
equity interests of KCAP or any of its Subsidiaries; (III) stock appreciation
rights, “phantom” stock rights, performance units, interests in or rights to the
ownership or earnings of KCAP or any of its Subsidiaries or other equity
equivalent or equity-based awards or rights; (IV) subscriptions, options,
warrants, calls, commitments, Contracts or other rights to acquire from KCAP or
any of its Subsidiaries, or obligations of KCAP or any of its Subsidiaries to
issue, any shares of capital stock of KCAP or any of its Subsidiaries, voting
securities, equity interests or securities convertible into or exchangeable or
exercisable for capital stock or other voting securities or equity interests of
KCAP or any of its Subsidiaries or rights or interests described in the
preceding clause (III); (V) obligations of KCAP or any of its Subsidiaries to
repurchase, redeem or otherwise acquire any such securities or to issue, grant,
deliver or sell, or cause to be issued, granted, delivered or sold, any such
securities; or (VI) obligations pursuant to which KCAP or any of its
Subsidiaries could be required to register shares of KCAP capital stock or other
securities under the Securities Act. There are no stockholder agreements, voting
trusts or other agreements or understandings to which KCAP or any of its
Subsidiaries is a party with respect to the holding, voting, registration,
redemption, repurchase or disposition of, or that restrict the transfer of, any
capital stock or other voting securities or equity interests of KCAP or any of
its Subsidiaries.

 

 16 

 

 

(b)       Except as set forth in Section 4.2(b) of the KCAP Disclosure Schedule,
all of the issued and outstanding shares of capital stock or other voting
securities or equity interests of each Subsidiary of KCAP are owned, directly or
indirectly, by KCAP, free and clear of any Liens, and all of such shares or
voting securities or equity interests are duly authorized and validly issued and
are fully paid, nonassessable and free of preemptive rights. No Subsidiary of
KCAP has or is bound by any outstanding subscriptions, options, warrants, calls,
commitments or agreements of any character calling for the purchase or issuance
of any shares of capital stock or any other equity security of such Subsidiary
or any securities representing the right to purchase or otherwise receive any
shares of capital stock or any other equity security of such Subsidiary.

 

(c)       Section 4.2(c) of the KCAP Disclosure Schedule sets forth a true and
complete list of all holders, as of the date hereof, of KCAP Restricted Shares
and other similar rights to purchase or receive shares of KCAP Common Stock or
similar rights granted under the KCAP Equity Plan or otherwise (collectively,
“KCAP Stock Awards”), indicating as applicable, with respect to each KCAP Stock
Award, the type of award granted, the number of shares of KCAP Common Stock
subject to such KCAP Stock Award, the name of the plan under which such KCAP
Stock Award was granted, the date of grant, exercise or purchase price, vesting
schedule, payment schedule (if different from the vesting schedule) and
expiration thereof, and whether (and to what extent) the vesting of such KCAP
Stock Award will be accelerated or otherwise adjusted in any way or any other
terms that will be triggered or otherwise adjusted in any way by the
consummation of the Contemplated Transactions or by the termination of
employment or engagement or change in position of any holder thereof following
the consummation of, or in connection, with the Contemplated Transactions. KCAP
has made available to BCP true and complete copies of all KCAP equity plans and
the forms of all restricted shares agreements evidencing the KCAP Restricted
Shares. As of the date hereof, each KCAP Stock Option has an exercise price at
or above the fair market value of a share of KCAP Common Stock.

 

(d)       Except for the amounts outstanding under the KCAP Debt Documents,
neither KCAP nor its Subsidiaries has any indebtedness for borrowed money.

 

 17 

 

 

4.3          Authority; KCAP Board Approval; No Violation.

 

(a)       KCAP has full corporate power and authority to execute, deliver and
perform its obligations under this Agreement and the Management Agreements and
to consummate the Contemplated Transactions. The KCAP Board, at a meeting duly
called and held at which all members (including the independent members) thereof
were present, duly and unanimously adopted resolutions (i) determining that this
Agreement, the Management Agreements and the Contemplated Transactions are
advisable, fair to and in the best interests of KCAP and the KCAP Stockholders;
(ii) duly and validly authorizing and approving the execution, delivery and
performance of this Agreement and the Management Agreements by KCAP and the
consummation by KCAP of the Contemplated Transactions; (iii) directing that the
Investment Advisory Agreement be submitted to the KCAP Stockholders for approval
at the KCAP Stockholder Meeting; (iv) issuing the KCAP Board Recommendation; and
(v) setting a preliminary record date in connection with the KCAP Stockholder
Meeting. Such resolutions have not been rescinded, modified or withdrawn in any
manner. Except for the approval of the Investment Advisory Agreement by the
affirmative vote of the holders of the lesser of (A) 67% or more of the shares
present (either in person or by proxy) at the KCAP Stockholder Meeting and
entitled to vote thereat and (B) a majority of the outstanding shares of KCAP
Common Stock (such approval, the “KCAP Stockholder Approval”), no other
corporate proceedings on the part of KCAP (whether in the nature of a KCAP Board
approval, a KCAP security holder vote or otherwise) are necessary to approve
this Agreement, the Management Agreements or the Contemplated Transactions. This
Agreement has been, and at the Closing each of the Management Agreements will
be, duly and validly executed and delivered by KCAP and (assuming due and valid
authorization, execution and delivery by BCP, the Investment Adviser or the
Administrator, as applicable) this Agreement constitutes, and at the Closing
each of the Management Agreements will constitute, the valid and binding
obligation of KCAP, enforceable against KCAP in accordance with its terms,
except as may be limited by bankruptcy, insolvency, fraudulent transfer,
moratorium, reorganization or similar Laws of general applicability relating to
or affecting the rights of creditors generally and subject to general principles
of equity (the “Bankruptcy and Equity Exception”).

 

(b)       Neither the execution and delivery of this Agreement or the Management
Agreement by KCAP, nor the consummation by KCAP of the Contemplated
Transactions, nor the performance by KCAP of this Agreement or the Management
Agreements, will (i) violate any provision of any Organizational Documents of
KCAP or any of its Subsidiaries, or (ii) assuming that the consents, approvals
and filings referred to in Section 4.4 are duly obtained or made, (A) violate
any Law applicable to KCAP or any of its Subsidiaries or by which KCAP or any of
its Subsidiaries is bound, or (B) except as would not have a KCAP Material
Adverse Effect, violate, conflict with, result in a breach of any provision of
or the loss of any benefit under, constitute a default (or an event which, with
notice or lapse of time, or both, would constitute a default) under, result in
the termination of or a right of termination or cancellation under, accelerate
the performance required by, or result in the creation of any Lien upon any of
the respective properties or assets or rights of KCAP or any of its Subsidiaries
under, or give rise to any increased, additional, accelerated or guaranteed
rights or entitlements under, or require any consent, waiver or approval of any
Person pursuant to, any provision of (I) the Organizational Documents of KCAP or
any of its Subsidiaries, (II) any bond, debenture, note, mortgage, indenture,
deed of trust, guarantee, license, lease, franchise, purchase or sale order or
other contract, commitment, agreement, instrument, obligation, arrangement,
understanding, undertaking, permit or concession, whether oral or written (each,
a “Contract”) to which KCAP or any of its Subsidiaries is a party or by which
KCAP or any of its Subsidiaries or any of their respective properties or assets
is bound.

 

 18 

 

 

4.4          Consents and Approvals.

 

(a)       Except for (i) the filing with the SEC of the Proxy Statement, (ii)
any notices, consents, authorizations, approvals, filings or exemptions in
connection with compliance with the rules and regulations of NASDAQ, or any
other applicable self-regulatory organization (“SRO”), (iii) such filings and
approvals as are required to be made or obtained under the securities or “Blue
Sky” laws of various states in connection with the issuance of shares of KCAP
Common Stock pursuant to this Agreement, (iv) compliance with the Investment
Company Act, and the rules and regulations promulgated thereunder, or (v) as set
forth on Section 4.4(a) of KCAP Disclosure Schedule (the foregoing (i) through
(v) referred to collectively as the “KCAP Regulatory Approvals”), no consents,
authorizations, approvals, or exemptions from, or notices to, or filings with,
any Governmental Entity are necessary in connection with the execution, delivery
and performance by KCAP of this Agreement or the Management Agreements or the
consummation by KCAP of Contemplated Transactions.

 

(b)       Except for (i) receipt of the KCAP Stockholder Approval, (ii) consents
under Contracts set forth on Section 4.4(b) of the KCAP Disclosure Schedule, and
(iii) matters covered in the immediately preceding Section 4.4(a), no consents
or approvals of any Person are necessary in connection with the execution,
delivery and performance by KCAP of this Agreement or the Management Agreements
or the consummation by KCAP of the Contemplated Transactions.

 

4.5          Reports; Regulatory Matters.

 

(a)       KCAP and each of its Subsidiaries have timely filed or furnished true
and complete copies of all reports, registration statements and certifications,
together with any amendments or supplements required to be made with respect
thereto, that they were required to file or furnish since December 31, 2017 with
(i) the SEC, (ii) NASDAQ, and (iii) any other applicable SRO or other
Governmental Entity, and all other reports and statements required by applicable
Law to be filed by them since December 31, 2017, and have paid all fees and
assessments due and payable in connection therewith. Except for routine
examinations of KCAP and its Subsidiaries conducted by an SRO or other
Governmental Entity in the ordinary course of the business, no SRO or other
Governmental Entity has, since December 31, 2017, initiated any actual or, to
the knowledge of KCAP, threatened Claim regarding the business, disclosures or
operations of KCAP or any of its Subsidiaries. Except as set forth in Section
4.5(a) of KCAP Disclosure Schedule, since December 31, 2017, no SRO or
Governmental Entity has resolved any actual or, to the knowledge of KCAP,
threatened Claim regarding the business, disclosures or operations of KCAP or
any of its Subsidiaries. There is no unresolved, or, to KCAP’s knowledge,
threatened comment or stop order by any SRO or Governmental Entity with respect
to any report or statement relating to any examinations or inspections of KCAP
or any of its Subsidiaries.

 

(b)       Neither KCAP nor any of its Subsidiaries is subject to any
cease-and-desist or other order or enforcement action issued by, or is a party
to any written agreement, consent agreement or memorandum of understanding with,
or is a party to any commitment letter or similar undertaking to, or is subject
to any order or directive by, any SRO or other Governmental Entity that
restricts in any material respect the conduct of its business, or that in any
material respect relates to its credit, risk management or compliance policies,
its internal controls, its management or its business (each item in this
sentence, a “KCAP Regulatory Agreement”), nor has KCAP or any of its
Subsidiaries been advised since December 31, 2017 by any SRO or other
Governmental Entity that it is considering issuing, initiating, ordering, or
requesting any such KCAP Regulatory Agreement.

 

 19 

 

 

(c)       KCAP has timely filed or furnished on the SEC’s EDGAR system true and
complete copies of each (i) registration statement, prospectus, report,
schedule, proxy statement and other document or report required to be filed with
or furnished to the SEC by KCAP or any of its Subsidiaries pursuant to
applicable Law since December 31, 2017 (collectively, the “KCAP SEC Reports”)
and (ii) communication mailed by KCAP to KCAP Stockholders since December 31,
2017. No such KCAP SEC Report or communication, at the time filed, furnished or
communicated (and, in the case of registration statements and proxy statements,
on the dates of effectiveness and the dates of the relevant meetings,
respectively), contained any untrue statement of a material fact or omitted to
state any material fact required to be stated therein or necessary in order to
make the statements made therein, in light of the circumstances under which they
were made, not misleading. As of their respective dates, all KCAP SEC Reports
complied as to form in all material respects with applicable Law. No executive
officer of KCAP has failed in any respect to make the certifications required of
him or her under Section 302 or 906 of the Sarbanes-Oxley Act. As of the date of
this Agreement, there are no outstanding or unresolved comments from the SEC
with respect to any KCAP SEC Report and, as of the date of this Agreement, no
KCAP SEC Report is subject to any ongoing review by the SEC.

 

4.6          Financial Statements.

 

(a)       The consolidated financial statements of KCAP and its Subsidiaries
included in the KCAP SEC Reports (including the related notes and schedules
included therein) (i) have been prepared from, and are in accordance with, the
books and records of KCAP and its Subsidiaries, (ii) fairly present in all
material respects the consolidated results of operations, cash flows, changes in
stockholders’ equity and consolidated financial position of KCAP and its
Subsidiaries for the respective fiscal periods or as of the respective dates
therein set forth (subject, in the case of unaudited statements, to normal and
recurring year-end audit adjustments immaterial in nature and amount), (iii)
complied, as to form, as of their respective dates of filing with the SEC, in
all material respects with applicable accounting requirements and with the
published rules and regulations of the SEC with respect thereto, and (iv) have
been prepared in accordance with GAAP consistently applied during the periods
involved, except, in each case, as indicated in such statements or in the notes
thereto. Since December 31, 2017, KCAP has not made any change in the accounting
practices or policies applied in the preparation of its financial statements,
except as required by GAAP, SEC rule or policy or applicable Law. The books and
records of KCAP and its Subsidiaries have been, and are being, maintained in all
material respects in accordance with GAAP (to the extent applicable) and any
other applicable legal and accounting requirements and reflect only bona fide
transactions.

 

(b)       Neither KCAP nor any of its Subsidiaries has any liability or
obligation of any nature whatsoever, required by GAAP to be reserved for in a
consolidated balance sheet prepared in accordance with GAAP, whether absolute,
accrued, contingent or otherwise, whether known or unknown, or whether due or to
become due, except for those liabilities and obligations (i) that are reflected
or reserved against on the consolidated balance sheet of KCAP and its
Subsidiaries included in KCAP’s Quarterly Report on Form 10-Q for the period
ended September 30, 2018 (including any notes thereto), (ii) for performance
under Contracts (but not the breach thereof) or (iii) incurred in the ordinary
course of business consistent with past practice since the date of such balance
sheet that are not material to KCAP and its Subsidiaries, taken as a whole.

 

 20 

 

 

(c)       KCAP has implemented and maintains disclosure controls and procedures
(as defined in Rule 13a-15(e) of the Exchange Act) to ensure that information
relating to KCAP, including its consolidated Subsidiaries, required to be
disclosed by KCAP in the reports that it files under the Exchange Act is
recorded, processed, summarized and reported within the time periods specified
in the rules and regulations of the SEC, and that all such information is
accumulated and communicated to the “principal executive officer” and the “chief
financial officer” (each as defined in the Sarbanes-Oxley Act) of KCAP by others
within those entities in connection with the reports KCAP files under the
Exchange Act to allow timely decisions regarding required disclosure and to make
the certifications required pursuant to Sections 302 and 906 of the Sarbanes
Oxley Act.

 

(d)       KCAP has established and maintains a system of internal control over
financial reporting (as defined in Rule 13a-15(f) under the Exchange Act) which
is effective in providing reasonable assurance regarding the reliability of
KCAP’s financial reporting and the preparation of KCAP’s financial statements
for external purposes in accordance with GAAP. KCAP has disclosed, based on its
most recent evaluation of its internal control over financial reporting prior to
the date hereof, to its auditors and the audit committee of the KCAP Board
(i) any significant deficiencies or material weaknesses in the design or
operation of KCAP’s internal control over financial reporting which are
reasonably likely to adversely affect KCAP’s ability to record, process,
summarize and report financial information and (ii) any fraud, whether or not
material, that involves management or other employees who have a significant
role in KCAP’s internal control over financial reporting.

 

(e)       Since December 31, 2017, the principal executive officer and the
principal financial officer of KCAP have complied in all material respects with
(i) the applicable provisions of the Sarbanes-Oxley Act and under the Exchange
Act and (ii) the applicable listing and corporate governance rules and
regulations of NASDAQ. The principal executive officer and the principal
financial officer of KCAP have made all certifications required by Sections 302
and 906 of the Sarbanes-Oxley Act with respect to each KCAP SEC Document filed
by KCAP.

 

(f)       Since December 31, 2017, (i) neither KCAP nor any of its Subsidiaries
nor, to the knowledge of KCAP, any Representative of KCAP or any of its
Subsidiaries, has received or otherwise had or obtained knowledge of any
material complaint, allegation, assertion or claim, whether written or oral,
regarding the accounting or auditing practices, procedures, methodologies or
methods of KCAP or any of its Subsidiaries or their respective internal
accounting controls, including any material complaint, allegation, assertion or
claim that KCAP or any of its Subsidiaries has engaged in questionable
accounting or auditing practices and (ii) no attorney representing KCAP or any
of its Subsidiaries, whether or not employed by KCAP or any of its Subsidiaries,
has reported evidence of a material violation of securities Laws, breach of
fiduciary duty or similar violation by KCAP or any of its Subsidiaries or any of
their respective officers, directors, employees or agents to the KCAP Board or
any committee thereof or to any director or officer of KCAP or any of its
Subsidiaries.

 

 21 

 

 

(g)       Neither KCAP nor any of its Subsidiaries is a party to, or has any
commitment to become a party to, any joint venture, off balance sheet
partnership or any similar Contract (including any Contract or arrangement
relating to any transaction or relationship between or among KCAP and any of its
Subsidiaries, on the one hand, and any unconsolidated Affiliate, including any
structured finance, special purpose or limited purpose entity or Person, on the
other hand, or any “off balance sheet arrangements” (as defined in Item 303(a)
of Regulation S K under the Exchange Act)), where the result, purpose or
intended effect of such Contract is to avoid disclosure of any material
transaction involving, or material liabilities of, KCAP or any of its
Subsidiaries in the KCAP SEC Reports.

 

(h)       No Subsidiary of KCAP is required to file any form, report, schedule,
statement or other document with the SEC.

 

4.7          Broker’s Fees. Except for the fees of Keefe, Bruyette & Woods
pursuant to a Contract previously made available to BCP (which fees will be paid
by KCAP at or immediately following the Closing), neither KCAP nor any of its
Subsidiaries has utilized any broker, finder or financial advisor or incurred
any liability for any broker’s fees, commissions or finder’s fees in connection
with the Contemplated Transactions.

 

4.8          Absence of Certain Changes or Events. Except as set forth in
Section 4.8 of the KCAP Disclosure Schedule, since December 31, 2017 and through
the date hereof, (a) the respective businesses of KCAP and its Subsidiaries have
been conducted only in the ordinary course of business consistent with past
practice, (b) neither KCAP nor any of its Subsidiaries has taken any action
that, if taken after the date of this Agreement, would constitute a breach of
any of the covenants set forth in Section 6.1 and (c) there has not been any
KCAP Material Adverse Effect.

 

4.9          Legal Proceedings; Compliance with Law.

 

(a)       Except as set forth in Section 4.9 of KCAP Disclosure Schedule and
except as would not, individually or in the aggregate, be material to KCAP and
its Subsidiaries, taken as a whole, neither KCAP nor any of its Subsidiaries is
a party to any, and there are no pending or, to KCAP’s knowledge, threatened,
Claims of any nature by or against KCAP or any of its Subsidiaries or to which
any of their assets are subject or by or against any officers or directors of
KCAP or its Subsidiaries in their capacities as such.

 

(b)       Except as would not, individually or in the aggregate, be material to
KCAP and its Subsidiaries, taken as a whole, there is no Law (other than those
of general application that apply to similarly situated companies or their
Subsidiaries) imposed upon KCAP or any of its Subsidiaries or the assets of KCAP
or any of its Subsidiaries.

 

(c)       KCAP and each of its Subsidiaries hold all Permits necessary for the
lawful conduct of their respective businesses and operations, and have complied
with and are not in default in any respect under any, any such Permits, except
for such failures to hold, instances of non-compliance or defaults that would
not have a KCAP Material Adverse Effect.

 

(d)       KCAP and each of its Subsidiaries have complied in all materials
respects with all, and are not in default in any material respect under any,
applicable Laws or company policies with respect to privacy, personal
information and data and system security (“Privacy Policies”).

 

 22 

 

 

4.10       Taxes and Tax Returns.

 

(a)       Each of KCAP and its Subsidiaries (i) has duly and timely filed
(including all applicable extensions) all federal, state, local and foreign
income and other material Tax Returns required to be filed by it on or prior to
the date of this Agreement and all such Tax Returns are accurate and complete,
(ii) has paid all Taxes whether or not shown thereon as due and (iii) has duly
paid or made provision for the payment of all Taxes that have been incurred or
are due or claimed to be due from it by the IRS or any other federal, state,
foreign or local taxing authorities other than Taxes that are not yet delinquent
or are being contested in good faith, have not been finally determined and have
been adequately reserved against under GAAP. There are no material disputes
pending, or written claims asserted, for Taxes or assessments upon KCAP or any
Subsidiary for which KCAP does not have reserves that are adequate under GAAP.
Neither KCAP nor any Subsidiary is a party to or is bound by any Tax sharing,
allocation or indemnification agreement or arrangement or similar contract or
arrangement (other than such an agreement or arrangement exclusively between or
among KCAP and its Subsidiaries as described in Section 4.10(a) of the KCAP
Disclosure Schedule). No claim has ever been made by a Taxing Authority in a
jurisdiction where KCAP or any Subsidiary does not file Tax Returns that such
entity is or may be subject to taxation by, or required to file Tax Returns in,
that jurisdiction, and, to KCAP’s knowledge, there is no basis for any such
claim to be made.

 

(b)       KCAP previously made a valid election under Subchapter M of Chapter 1
of the Code to be taxed as a regulated investment company beginning with its
taxable year ended 2006. KCAP has qualified as a regulated investment company at
all times subsequent to such election, and expects to qualify as such for its
current taxable year. With respect to each taxable year, KCAP has satisfied the
distribution requirements imposed on a regulated investment company under
Section 852 of the Code and will satisfy the distribution requirements for its
current taxable year.

 

(c)       KCAP and its Subsidiaries have complied in all material respects with
all Laws relating to the payment and withholding of Taxes and have, within the
time and in the manner prescribed by such Laws, withheld from and paid over all
amounts required to be so withheld and paid over under such Laws.

 

(d)       There are no Liens for Taxes upon the assets of KCAP or any of the
Subsidiaries, except for Liens for Taxes not yet due and payable and Liens for
Taxes that are both being contested in good faith and adequately reserved for in
accordance with GAAP.

 

(e)       Neither KCAP nor any Subsidiary has granted any waiver, extension, or
comparable consent regarding the application of the statute of limitations with
respect to any Taxes or Tax Return that is outstanding, nor any request for such
waiver or consent has been made.

 

(f)       No Subsidiary of KCAP is a “specified foreign corporation” as defined
in Section 965(e) of the Code.

 

 23 

 

 

(g)       KCAP does not have any liability for the Taxes of any other Person
under Treas. Reg. § 1.1502-6 (or any similar provision of state, local or
foreign Law), as a transferee or successor, by contract or otherwise.

 

4.11       Employee Matters.

 

(a)       Section 4.11(a) of KCAP Disclosure Schedule sets forth a true,
complete and correct list of each “employee benefit plan” as defined in Section
3(3) of ERISA, and each incentive, deferred compensation, paid-time-off,
equity-based, phantom equity, severance, separation, termination, retention,
change-of-control, pension, profit-sharing, retirement, leave of absence,
layoff, vacation, day or dependent care, legal services, cafeteria, life,
health, medical, dental, vision, welfare, accident, disability, workmen’s
compensation or other insurance, collective bargaining, material fringe benefit,
or other similar plan, program, agreement, practice, policy, arrangement or
commitment for the benefit of any employee, former employee, director or former
director, independent contractor or former independent contractor of KCAP or any
of its Subsidiaries (collectively, “KCAP Employees”), entered into, maintained
or contributed to, or required to be maintained or contributed to by KCAP, any
of its Subsidiaries or any Person that, together with KCAP or any of its
Subsidiaries, is treated as a single employer or members of a controlled group
under Section 4001 of ERISA or Section 414(b), (c), (m) or (o) of the Code,
(each such Person, an “ERISA Affiliate”) or pursuant to which KCAP or any of its
Subsidiaries or ERISA Affiliates could have any actual or contingent liability,
whether written or oral, and whether or not subject to ERISA (such plans,
programs, agreements, practices, policies, arrangements and commitments, herein
referred to as the “KCAP Benefit Plans”). In addition, Section 4.11(a) of KCAP
Disclosure Schedule sets forth a true, complete and correct list of each
employment agreement or independent contractor agreement for substantial
personal services, other than oral agreements that can be terminated on prior
notice of 30 days’ or less, without continuing obligation or penalty (such
agreements herein referred to as the “Employment Agreements”).

 

(b)       With respect to each KCAP Benefit Plan, KCAP has made available to BCP
true, complete and correct copies of the following (as applicable): (i) the
written document evidencing such KCAP Benefit Plan (including any related trust
agreements or other funding arrangements) and any amendment thereto or, with
respect to any such plan that is not in writing, a written description of the
material terms thereof, (ii) the current summary plan description, and all
summaries of material modifications thereto, (iii) the two (2) most recent Form
5500s, annual reports, financial statements and/or actuarial reports, (iv) the
most recent IRS determination, opinion or advisory letter, and (v) all material
written communications provided to employees in the last twelve (12) months
relating to such KCAP Benefit Plans and all other material written
communications with any governmental agency in the last thirty-six (36) months
relating to such KCAP Benefit Plans, including any materials relating to any
government investigation or audit or any submissions under any voluntary
compliance procedure. KCAP has made available to BCP true, complete and correct
copies of any written Employment Agreements including all amendments thereto
and, with respect to any Employment Agreement that is not in writing, a written
description of the material terms thereof.

 

 24 

 

 

(c)       (i) Each KCAP Benefit Plan (including any related trust) has been
maintained, operated and administered (including with respect to reporting and
disclosure) in accordance with its terms in all material respects, (ii) all KCAP
Benefit Plans and Employment Agreements are in compliance with the applicable
provisions of ERISA, the Code and all other applicable Laws, including Section
409A of the Code, in each case in all material respects, (iii) to KCAP’s
knowledge no non-exempt “prohibited transaction” (as defined in Section 4975 of
the Code or Section 406 of ERISA) has occurred with respect to any KCAP Benefit
Plan which would result in a material penalty, (iv) all contributions to, and
payments from, KCAP Benefit Plans have been made in accordance with the terms of
KCAP Benefit Plans, ERISA, the Code and all other applicable Laws in all
material respects, (v) there are no current or, to KCAP’s knowledge, threatened
investigations by any Governmental Entity, termination proceedings, or other
claims by any Person (except routine claims for benefits) with respect to KCAP
Benefit Plans or, to KCAP’s knowledge, any fiduciary thereof. No KCAP Benefit
Plan is, and neither KCAP nor any ERISA Affiliate has ever sponsored or
maintained or contributed to any benefit plan, subject to Title IV or Section
302 of ERISA or a “multiemployer plan” as defined in Section 4001(a)(3) of
ERISA.

 

(d)       Except as set forth in Section 4.11(d) of KCAP Disclosure Schedule,
(i) KCAP and each of its Subsidiaries and, to KCAP’s knowledge, each other party
to each Employment Agreement has duly performed all obligations required to be
performed by it to date under such agreement, and (ii) no event or condition
exists that constitutes or, after notice or lapse of time or both, will
constitute, a breach, violation or default on the part of KCAP or any of its
Subsidiaries or, to KCAP’s knowledge, any other party thereto under any such
Employment Agreement.

 

(e)       Each KCAP Benefit Plan intended to be qualified under Section 401(a)
of the Code (including each related trust intended to be exempt from taxation
under Section 501(a) of the Code) has received an IRS determination letter or is
comprised of a master and prototype or volume submitter plan that has received a
favorable opinion or advisory letter from the IRS. Since the date of each such
determination, opinion or advisory letter, no event has occurred and no
condition exists that would result in the revocation of any such determination,
opinion or advisory letter or that would adversely affect the qualified status
of any such KCAP Benefit Plan (or the tax-exempt status of any such trust).

 

(f)       Except as set forth on Section 4.11(f) of KCAP Disclosure Schedule, no
KCAP Benefit Plan that is a “welfare benefit plan” as defined in Section 3(1) of
ERISA (each, a “Welfare Plan”) or Employment Agreement provides for continuing
benefits or coverage for any participant or beneficiary or covered dependent of
a participant after such participant’s termination of employment, except to the
extent required by law. Each Welfare Plan which provides medical, dental, health
or long-term disability benefits (except a flexible spending account) is fully
insured and claims with respect to any participant or covered dependent under
such Welfare Plan could not result in any uninsured liability to KCAP, any
Subsidiary or BCP (except a flexible spending account).

 

(g)       Except as set forth in Section 4.11(g)(i) of KCAP Disclosure Schedule,
neither the execution of this Agreement nor the Contemplated Transactions
(either alone or upon the occurrence of any additional or subsequent event) (i)
will accelerate the time of payment or vesting or funding or increase benefits
or the amount payable or funding of any benefits to any KCAP Employees or under
any KCAP Benefit Plan, (ii) will result in any payment becoming due to any KCAP
Employees, (iii) will cause or result in any limitation on the right of KCAP or
any of its Subsidiaries to amend, merge or terminate any KCAP Benefit Plan or
(iv) will or may result in any “parachute payment” (as defined in Section 280G
of the Code). Except as set forth on Section 4.11(g)(ii) of the KCAP Disclosure
Schedule, no KCAP Benefit Plan or Employment Agreement provides for the payment
of severance, termination, change-in-control or any similar type of payments or
benefits.

 

 25 

 

 

4.12       KCAP Material Contracts.

 

(a)       Except as set forth in Section 4.12 of the KCAP Disclosure Schedule,
and excluding Contracts relating to Investment Securities, neither KCAP nor any
of its Subsidiaries is a party to or bound by any Contract that is:

 

   (i)       a Contract that would be required to be filed by KCAP as a
“material contract” (as such term is defined in Item 601(b)(10) of Regulation
S-K under the Securities Act) or disclosed by KCAP on a Current Report on Form
8-K;

 

   (ii)       any Contract that limits the ability of KCAP or any of its
Subsidiaries (or, following the consummation of the Contemplated Transactions,
would limit the ability of BCP or any of its Affiliates) to compete in any line
of business or with any Person or in any geographic area, or that restricts the
right (or, following the consummation of the Contemplated Transactions, would
restrict the right of BCP or any of its Affiliates), to acquire or dispose of
its interests in any Portfolio Company, to sell to or purchase from any Person
or to hire any Person, or that grants the other party or any third Person “most
favored nation” status or any type of special discount rights;

 

   (iii)       any Contract with respect to the formation, creation, operation,
management or control of a joint venture, partnership or similar agreement or
arrangement;

 

   (iv)       any Contract relating to Indebtedness and having an outstanding
principal amount in excess of $5,000,000;

 

   (v)       any Contract that by its terms calls for aggregate payment or
receipt by KCAP and its Subsidiaries on or after the date under such Contract of
more than $250,000 on or after the date of this Agreement, in each case,
excluding payments received related to Portfolio Company investments;

 

   (vi)       any Contract involving the acquisition or disposition, directly or
indirectly (by merger, sale of stock, sale of assets or otherwise) prior to the
date hereof, of assets or other equity interests for aggregate consideration (in
one or a series of transactions) under such Contract of $5,000,000 or more and
other than acquisitions or disposition of inventory in the ordinary course of
business consistent with past practice);

 

   (vii)       any Contract pursuant to which KCAP or any of its Subsidiaries
has continuing indemnification, guarantee, “earn-out”, or other contingent
payment obligations, in each case that could result in payments in excess of
$1,000,000;

 

 26 

 

 

   (viii)       any material Contract relating to Intellectual Property or IT
Assets, other than non-exclusive license agreements for software that is
generally commercially available and have annual fees of less than $25,000;

 

   (ix)       any Contract that provides for any confidentiality, standstill or
similar obligations;

 

   (x)       any Contract that obligates KCAP or any of its Subsidiaries to make
any capital commitment, loan or expenditure in an amount in excess of
$1,000,000;

 

   (xi)       any Contract entered into between KCAP or any of its Subsidiaries,
on the one hand, and any Affiliate thereof other than any Subsidiary of KCAP, on
the other hand;

 

   (xii)       any Contract with any Governmental Entity; or

 

   (xiii)       any Contract that requires a consent to or otherwise contains a
provision relating to a “change of control,” or that would or would reasonably
be expected to prevent, materially delay or impair the consummation of the
Contemplated Transactions.

 

Each Contract of the type described in clauses (i) through (xiii), is referred
to herein as a “KCAP Material Contract”.

 

(b)       Except as set forth in Section 4.12(b) of the KCAP Disclosure
Schedule, (i) each KCAP Material Contract is valid and binding on KCAP or its
applicable Subsidiary and, to the knowledge of KCAP, the other parties thereto,
enforceable against it (and, to KCAP’s knowledge, the other parties thereto) in
accordance with its terms (subject, in each case, to the Bankruptcy and Equity
Exception), and is in full force and effect, (ii) KCAP and each of its
Subsidiaries and, to KCAP’s knowledge, each other party thereto, has duly
performed all obligations required to be performed by it to date under each KCAP
Material Contract and (iii) no event or condition exists that constitutes or,
after notice or lapse of time or both, would constitute, a breach, violation or
default on the part of KCAP or any of its Subsidiaries or, to KCAP’s knowledge,
any other party thereto under any such KCAP Material Contract. KCAP has made
available to BCP true and complete copies of all KCAP Material Contracts.

 

4.13       Property; Investment Securities.

 

(a)       Except as set forth on Section 4.13(a) of the KCAP Disclosure
Schedule, KCAP or one of its Subsidiaries (a) has good and marketable title to
all the properties and assets reflected in the latest audited balance sheet
included in such KCAP SEC Reports as being owned by KCAP or one of its
Subsidiaries or acquired after the date thereof (except properties sold or
otherwise disposed of since the date thereof in the ordinary course of
business), free and clear of all Liens of any nature whatsoever, except
Permitted Liens, and (b) is the lessee of all leasehold estates reflected in the
latest audited financial statements included in such KCAP SEC Reports or
acquired after the date thereof (except for leases that have expired by their
terms since the date thereof), free and clear of all Liens of any nature
whatsoever, except for Permitted Liens, and is in possession of the properties
purported to be leased thereunder, and each such lease is valid without default
thereunder by the lessee or, to KCAP’s knowledge, the lessor. Each of KCAP and
its Subsidiaries has complied in all material respects with the terms of all
leases covered by this Section 4.13(a).

 

 27 

 

 

(b)       Without limiting the foregoing Section 4.13(a), each of KCAP and its
Subsidiaries has good and valid title to all Investment Securities owned by it,
free and clear of any Liens, except (a) for those Liens arising under the
Organizational Documents of the issuers of such securities, (b) to the extent
such securities or investment assets are pledged in connection with KCAP Debt
Documents or (c) for restrictions on transferability arising under federal or
state securities laws.

 

4.14       Intellectual Property. Except as would not be material to KCAP and
its Subsidiaries, taken as a whole, (i) either KCAP or a Subsidiary exclusively
owns its material proprietary Intellectual Property, free and clear of all
Liens, (ii) the conduct of the businesses of KCAP and its Subsidiaries does not
infringe, misappropriate or dilute (“Infringe”) any Intellectual Property of any
Person, and to KCAP’s knowledge, no Person is Infringing any of their
Intellectual Property; (iii) KCAP and its Subsidiaries take reasonable actions
to protect their trade secrets and the security, integrity and continuous
operation of the IT Assets used in their business, and there have been no
violations, breaches or outages of same (other than those that were resolved
without material cost or liability or the duty to notify any Person).

 

4.15       State Takeover Statutes. The KCAP Board has taken all actions so
that, in each case assuming the accuracy of BCP’s representations and warranties
set forth in Section 5.7, (i) the restrictions applicable to business
combinations contained in Section 203 of the General Corporation Law of the
State of Delaware (the “DGCL”) are, and will be, inapplicable to the execution,
delivery and performance of this Agreement and the Management Agreements and the
timely consummation of the Contemplated Transactions and will not restrict,
impair or delay the ability of BCP or any of its Affiliates, after the Closing,
to vote or otherwise exercise all rights as a KCAP Stockholder or under the
Management Agreements, as applicable, and (ii) no other “moratorium,” “fair
price,” “business combination,” “control share acquisition” or similar provision
of any state anti-takeover Law (together with the restrictions contained in
Section 203 of the DGCL, the “Takeover Statutes”) or any similar anti-takeover
provision in the KCAP Certificate or KCAP Bylaws is applicable to this
Agreement, the Management Agreements or the Contemplated Transactions. There is
no stockholder rights plan, “poison pill” anti-takeover plan or other similar
device in effect to which KCAP is a party or is otherwise bound.

 

4.16       KCAP Information. Except with respect to any BCP Information (as to
which KCAP makes no representation or warranty), (i) the Proxy Statement and any
application, notification or other document filed with any other SRO or
Governmental Entity in connection with the Contemplated Transactions will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances in which they are made, not misleading, and (ii)
the Proxy Statement will comply as to form in all material respects with the
provisions of the Exchange Act. For purposes of this Agreement, the letter to
KCAP Stockholders, notice of meeting, proxy statement and form of proxy to be
distributed to KCAP Stockholders in connection with the KCAP Stockholder Meeting
(including any amendments or supplements thereto) are collectively referred to
as the “Proxy Statement”.

 

 28 

 

 

 

4.17       Insurance. KCAP and its Subsidiaries maintain, or are covered by,
policies of insurance in such amounts and against such risks as are customary in
the industries in which KCAP and its Subsidiaries operate. KCAP and its
Subsidiaries have paid, or caused to be paid, all premiums due under all
insurance policies of KCAP and its Subsidiaries and have not received written
notice that they are in default in any material respect under such policies.
None of KCAP nor any of its Subsidiaries has received any written notice of
cancellation or termination with respect to any existing material insurance
policy that is held by, or for the benefit of, KCAP or its Subsidiaries.

 

4.18       Related Party Transactions. No KCAP Related Party or any immediate
family member thereof is a party to any Contract with or binding upon KCAP or
any of its Subsidiaries or any of their respective properties or assets or has
any interest in any property owned by KCAP or any of its Subsidiaries or has
engaged in any transaction with any of the foregoing within the last 12 months,
in each case, that is of a type that would be required to be disclosed in the
KCAP SEC Reports pursuant to Item 404 of Regulation S K (an “Affiliate
Transaction”) that has not been so disclosed. Any Affiliate Transaction as of
the time it was entered into and as of the time of any amendment or renewal
thereof contained such terms, provisions and conditions as were at least as
favorable to KCAP or any of its Subsidiaries as would have been obtainable by
KCAP in a similar transaction with an unaffiliated third party. No KCAP Related
Party or any immediate family member thereof owns, directly or indirectly, on an
individual or joint basis, any interest in, or serves as an officer or director
or in another similar capacity of, any supplier or other independent contractor
of KCAP or any of its Subsidiaries, or any entity which is party to a Contract
with KCAP or any of its Subsidiaries.

 

4.19       Investigation. KCAP has conducted its own independent review and
analysis of the businesses, assets, condition, operations and prospects of BCP
and its Subsidiaries and has been provided access to certain of the properties,
premises and records of BCP and its Subsidiaries for this purpose. In entering
into this Agreement, KCAP acknowledges that, except for the representations and
warranties of BCP contained in Article V, or in any certificate delivered
pursuant to this Agreement, none of BCP or its Subsidiaries nor any of their
respective officers, directors, employees, agents or representatives makes, and
KCAP has not relied on, any representation or warranty, either express or
implied, as to the accuracy or completeness of any of the information provided
or made available to KCAP or its officers, directors, employees, agents or
representatives. Without limiting the generality of the foregoing, KCAP
acknowledges that none of BCP or its Subsidiaries nor any of their respective
officers, directors, employees, agents or representatives or any other Person
has made, and KCAP has not relied on, a representation or warranty to KCAP or
its officers, directors, employees, agents or representatives with respect to
(a) any projections, estimates or budgets for BCP or its Subsidiaries or (b) any
material, documents or information relating to BCP or its Subsidiaries made
available to KCAP or its officers, directors, employees, agents or
representatives in any “data room,” confidential information memorandum or
otherwise, in each case except as expressly and specifically covered by a
representation or warranty in Article V or in any certificate delivered pursuant
to this Agreement. Notwithstanding anything to the contrary contained in this
Section 4.19, nothing in this Section 4.19 shall apply to or limit any claim for
Fraud.

 

 29 

 

 

4.20       No Other Representations or Warranties. Except for the
representations and warranties contained in this Article IV or any certificate
delivered pursuant to this Agreement, neither KCAP nor any other Person on
behalf of KCAP makes, and BCP has not relied on, any express or implied
representation or warranty with respect to KCAP, any of its Subsidiaries, any
investment assets or Portfolio Company, or any other information provided to BCP
in connection with the Contemplated Transactions, including the accuracy,
completeness or timeliness thereof. Without limiting the generality of the
foregoing, neither KCAP nor any other Person on behalf of KCAP makes, and BCP
has not relied on, any express or implied representation or warranty with
respect to any information, documents, projections, estimates, forecasts or
other material made available to BCP for purposes of the Contemplated
Transactions or management presentations delivered in connection with the
Contemplated Transactions, in each case unless and to the extent any such
information is expressly covered by a representation or warranty contained in
this Article IV or in any certificate delivered pursuant to this Agreement, and
neither KCAP nor any other Person will have or be subject to any claim,
liability or obligation to BCP or any other Person resulting from the
distribution or failure to distribute to BCP, or BCP’s use of, any such
information. Notwithstanding anything to the contrary contained in this Section
4.20, nothing in this Section 4.20 shall apply to or limit any claim for Fraud.

 

Article V
REPRESENTATIONS AND WARRANTIES OF BCP

 

Except as disclosed in the BCP Disclosure Schedule, BCP hereby represents and
warrants to KCAP as follows:

 

5.1          Corporate Organization.

 

(a)       BCP is a corporation duly formed, validly existing and in good
standing under the Laws of the State of Delaware. BCP has the requisite power
and authority to own, lease and operate its properties and assets and to carry
on its business as it is now being conducted.

 

(b)       BCP is duly licensed or qualified to do business and is in good
standing in each jurisdiction in which the nature of the business conducted by
it or the character or location of the properties and assets owned or leased by
it makes such licensing or qualification necessary, except where the failure to
be so licensed or qualified or in good standing would not have a BCP Material
Adverse Effect.

 

5.2          Authority; No Violation.

 

(a)       Authority.

 

   (i)       BCP has full power and authority to execute, deliver and perform
its obligations under this Agreement and to consummate the Contemplated
Transactions. The execution, delivery and performance of this Agreement by BCP
and the consummation by BCP of the Contemplated Transactions have been duly and
validly approved by the BCP Board. No other corporate proceedings on the part of
BCP are necessary to approve this Agreement or the Contemplated Transactions.
This Agreement has been duly and validly executed and delivered by BCP and
(assuming due and valid authorization, execution and delivery by KCAP)
constitutes the valid and binding obligation of BCP, enforceable against BCP in
accordance with its terms (subject to the Bankruptcy and Equity Exception).

 



 30 

 

 

(ii)         As of the Closing, the Investment Adviser will have full power and
authority to execute, deliver and perform its obligations under the Investment
Advisory Agreement and to consummate the transactions contemplated thereby. The
execution, delivery and performance of the Investment Advisory Agreement by the
Investment Adviser and the consummation by the Investment Adviser of the
transactions contemplated thereby have been duly and validly approved by the BCP
Board. No other corporate proceedings on the part of the Investment Adviser are
necessary to approve the Investment Advisory Agreement or the transactions
contemplated thereby. As of the Closing, the Investment Advisory Agreement will
be duly and validly executed and delivered by the Investment Adviser and
(assuming due and valid authorization, execution and delivery by KCAP) will
constitute the valid and binding obligation of KCAP, enforceable against KCAP in
accordance with its terms (subject to the Bankruptcy and Equity Exception).

 

(iii)        The Administrator has full power and authority to execute, deliver
and perform its obligations under the Administration Agreement and to consummate
the transactions contemplated thereby. The execution, delivery and performance
of the Administration Agreement by the Administrator and the consummation by the
Administrator of the transactions contemplated thereby have been duly and
validly approved by the BCP Board. No other corporate proceedings on the part of
the Administrator are necessary to approve the Administration Agreement or the
transactions contemplated thereby. As of the Closing, the Administration
Agreement will be duly and validly executed and delivered by the Administrator
and (assuming due and valid authorization, execution and delivery by KCAP) will
constitute the valid and binding obligation of KCAP, enforceable against KCAP in
accordance with its terms (subject to the Bankruptcy and Equity Exception).

 

(b)          No Violation.

 

(i)          Neither the execution and delivery of this Agreement by BCP, nor
the consummation by BCP of the Contemplated Transactions, nor the performance by
BCP of this Agreement, will (A) violate any provision of any Organizational
Documents of BCP, or (B) assuming that the consents, approvals and filings
referred to in Section 5.3 are duly obtained or made, (I) violate any Law
applicable to BCP or by which BCP is bound, or (II) except as would not have a
BCP Material Adverse Effect, violate, conflict with, result in a breach of any
provision of or the loss of any benefit under, constitute a default (or an event
which, with notice or lapse of time, or both, would constitute a default) under,
result in the termination of or a right of termination or cancellation under,
accelerate the performance required by, or result in the creation of any Lien
upon any of the respective properties or assets of BCP under any Contract to
which BCP or any of its Subsidiaries is a party or by which BCP or any of its
Subsidiaries or any of their respective properties or assets is bound.

 

 31 

 

 

(ii)         In each case as of the Closing, neither the execution and delivery
of the Investment Advisory Agreement by the Investment Adviser, nor the
consummation by the Investment Adviser of the transactions contemplated thereby,
nor the performance by the Investment Adviser of the Investment Advisory
Agreement, will (A) violate any provision of any Organizational Documents of the
Investment Adviser, or (B) assuming that the consents, approvals and filings
referred to in Section 5.3 are duly obtained or made, (I) violate any Law
applicable to the Investment Adviser or by which the Investment Adviser is
bound, or (II) except as would not have a BCP Material Adverse Effect, violate,
conflict with, result in a breach of any provision of or the loss of any benefit
under, constitute a default (or an event which, with notice or lapse of time, or
both, would constitute a default) under, result in the termination of or a right
of termination or cancellation under, accelerate the performance required by, or
result in the creation of any Lien upon any of the respective properties or
assets of the Investment Adviser under any Contract to which the Investment
Adviser or any of its Subsidiaries is a party or by which the Investment Adviser
or any of its Subsidiaries or any of their respective properties or assets is
bound.

 

(iii)        In each case as of the Closing, neither the execution and delivery
of the Administration Agreement by the Administration, nor the consummation by
the Administrator of the transactions contemplated thereby, nor the performance
by the Administrator of the Administration Agreement, will (A) violate any
provision of any Organizational Documents of the Administrator, or (B) assuming
that the consents, approvals and filings referred to in Section 5.3 are duly
obtained or made, (I) violate any Law applicable to the Administrator or by
which the Administrator is bound, or (II) except as would not have a BCP
Material Adverse Effect, violate, conflict with, result in a breach of any
provision of or the loss of any benefit under, constitute a default (or an event
which, with notice or lapse of time, or both, would constitute a default) under,
result in the termination of or a right of termination or cancellation under,
accelerate the performance required by, or result in the creation of any Lien
upon any of the respective properties or assets of the Administrator under any
Contract to which the Administrator or any of its Subsidiaries is a party or by
which the Administrator or any of its Subsidiaries or any of their respective
properties or assets is bound.

 

5.3          Consents and Approvals.

 

(a)          Except for (i) the filing with the SEC of the Proxy Statement, (ii)
any notices, consents, authorizations, approvals, filings or exemptions in
connection with compliance with the rules and regulations of NASDAQ or any other
SRO, (iii) and compliance with the Investment Company Act and the rules and
regulations promulgated thereunder (the foregoing (i) through (iii) referred to
collectively as the “BCP Regulatory Approvals”), no consents, authorizations,
approvals, or exemptions from, or notices to, or filings with, any Governmental
Entity are necessary in connection with (A) the execution, delivery and
performance by BCP of this Agreement or the consummation by BCP of the
Contemplated Transactions, (B) the execution, delivery and performance by the
Investment Adviser of the Investment Advisory Agreement or the consummation by
the Investment Adviser of the transactions contemplated thereby or (C) the
execution, delivery and performance by the Administrator of the Administration
Agreement or the consummation by the Administrator of the transactions
contemplated thereby.

 

 32 

 

 

(b)          Except for matters covered in the immediately preceding Section
5.3(a), no consents or approvals of any Person are necessary in connection with
(A) the execution, delivery and performance by BCP of this Agreement or the
consummation by BCP of the Contemplated Transactions, (B) the execution,
delivery and performance by the Investment Adviser of the Investment Advisory
Agreement or the consummation by the Investment Adviser of the transactions
contemplated thereby or (C) the execution, delivery and performance by the
Administrator of the Administration Agreement or the consummation by the
Administrator of the transactions contemplated thereby.

 

5.4          Regulatory Matters.

 

(a)          BCP is not subject to any cease-and-desist or other order or
enforcement action issued by, nor is it a party to any written agreement,
consent agreement or memorandum of understanding with, nor is it a party to any
commitment letter or similar undertaking to, nor is it subject to any order or
directive by, any SRO or other Governmental Entity that restricts, or any
proceeding that seeks to restrict, in any material respect the conduct of its
business, or would in any way adversely affect the Contemplated Transactions, or
that in any material respect relates to its credit, risk management or
compliance policies, its internal controls, its management or its business (each
item in this sentence, a “BCP Regulatory Agreement”), nor has BCP been advised
since December 31, 2017 by any SRO or other Governmental Entity that it is
considering issuing, initiating, ordering, or requesting any such BCP Regulatory
Agreement.

 

(b)          At Closing, the Investment Adviser will be duly registered with the
SEC as an investment adviser under the Investment Advisers Act and will not be
prohibited by such act or the Investment Company Act from acting as the
investment adviser of KCAP under the Investment Advisory Agreement. There does
not exist any proceeding or, to BCP’s knowledge, any facts or circumstances the
existence of which would be reasonably adversely affect the registration of the
Investment Adviser with the SEC or the ability of BCP to perform its obligations
under the Investment Advisory Agreement or Administration Agreement.

 

(c)          No “affiliated person” (as defined under the Investment Company
Act) of BCP has been subject to disqualification to serve in any capacity
contemplated by the Investment Company Act under Sections 9(a) and 9(b) of the
Investment Company Act, unless, in each case, such Person has received exemptive
relief from the SEC with respect to any such disqualification.

 

(d)          BCP is not relying on Section 3(c)(1) or Section 3(c)(7) of the
1940 Act for an exclusion from the definition of “investment company” under the
1940 Act.

 

5.5          Broker’s Fees. Except for the fees of UBS Securities LLC pursuant a
Contract previously made available to KCAP (which fees will be paid by BCP at or
immediately following the Closing), none of BCP or any of its Subsidiaries, nor
any of their respective officers or directors, has employed any broker or finder
or incurred any liability for any broker’s fees, commissions or finder’s fees in
connection with the Contemplated Transactions.

 

5.6         Legal Proceedings. Except as would not have a BCP Material Adverse
Effect, as of the date hereof, (i) neither BCP nor any of its Subsidiaries is a
party to any, and there are no pending or, to BCP’s knowledge, threatened,
Claims of any nature by or against BCP or any of its Subsidiaries or to which
its assets are subject, and (ii) there is no Law (other than those of general
application that apply to similarly situated companies or their Subsidiaries)
imposed upon BCP or any of its Subsidiaries or the assets of BCP or any of its
Subsidiaries.

 

 33 

 

 

5.7          State Takeover Statutes. Neither BCP nor any funds that BCP
directly advises or manages owns any KCAP Common Stock. Assuming the accuracy of
KCAP’s representations and warranties set forth in Section 4.15, no Takeover
Statute under the Laws of the State of Delaware applies to BCP in connection
with the Contemplated Transactions.

 

5.8          BCP Information.

 

(a)          None of the information supplied by or on behalf of BCP to the KCAP
Board in connection with the KCAP Board’s evaluation process pursuant to Section
15(c) of the Investment Company Act, at the time it was provided, contained any
material or intentional misstatements or statements made with reckless disregard
as to their accuracy.

 

(b)          None of the information supplied or to be supplied by or on behalf
of BCP specifically for inclusion in the Proxy Statement (“BCP Information”)
will, at the time it is first published, distributed or disseminated to the KCAP
Stockholders, at the time of any amendments or supplements thereto or at the
time of the KCAP Stockholders Meeting, contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they are made, not misleading.

 

5.9          No Financing Condition. At the Closing, BCP will have sufficient
immediately available funds in cash or cash equivalents, or available under
lines of credit in effect as of the Closing, in each case as necessary to pay
the full amount of the Stockholder Payments and all other amounts required to be
paid by BCP under this Agreement.

 

5.10        No Contracts with Management or Stockholders. Other than this
Agreement, as of the date hereof, there are no legally binding and enforceable
Contracts between BCP or any of its Affiliates, on the one hand, and any member
of KCAP’s management or the KCAP Board, or any KCAP Stockholder, on the other
hand, relating to the Contemplated Transactions or the operations of KCAP
following the Closing.

 

5.11        Securities Laws Matters.

 

(a)          BCP is an “accredited investor” (as defined in Rule 501(a) under
the Securities Act). The shares of KCAP Common Stock to be acquired by BCP
pursuant to the Stock Purchases (the “BCP Acquired Shares”) will be acquired by
BCP for its own account, not as a nominee or agent, and not with a view to or in
connection with the public sale or public distribution of any BCP Acquired
Shares. BCP is not acting as an agent, representative, intermediary, nominee,
derivative counterparty or in a similar capacity for any other Person, nominee
account or beneficial owner.

 

(b)          BCP understands that the BCP Acquired Shares are restricted
securities within the meaning of Rule 144 under the Securities Act and that the
BCP Acquired Shares are not registered and must be held indefinitely unless they
are subsequently registered or an exemption from such registration is available.

 

 34 

 

 

(c)          BCP further understands that each certificate representing the BCP
Acquired Shares shall be stamped or otherwise imprinted with a legend
substantially in the following form:

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER THE SECURITIES LAWS OF ANY STATES.
THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE AND
NEITHER THE SECURITIES NOR ANY INTEREST THEREIN MAY BE OFFERED, SOLD,
TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED OF EXCEPT AS PERMITTED UNDER THE ACT
AND THE APPLICABLE STATE SECURITIES LAWS.

 

5.12        Investigation. BCP has conducted its own independent review and
analysis of the businesses, assets, condition, operations and prospects of KCAP
and its Subsidiaries and has been provided access to certain of the properties,
premises and records of KCAP and its Subsidiaries for this purpose. In entering
into this Agreement, BCP acknowledges that, except for the representations and
warranties of KCAP contained in Article IV and in any certificate delivered
pursuant to this Agreement, none of KCAP or its Subsidiaries nor any of their
respective officers, directors, employees, agents or representatives makes, and
BCP has not relied on, any representation or warranty, either express or
implied, as to the accuracy or completeness of any of the information provided
or made available to BCP or its officers, directors, employees, agents or
representatives. Without limiting the generality of the foregoing, BCP
acknowledges that none of KCAP or its Subsidiaries nor any of their respective
officers, directors, employees, agents or representatives or any other Person
has made, and BCP has not relied on, a representation or warranty to BCP or its
officers, directors, employees, agents or representatives with respect to (a)
any projections, estimates or budgets for KCAP or its Subsidiaries or (b) any
material, documents or information relating to KCAP or its Subsidiaries made
available to BCP or its officers, directors, employees, agents or
representatives in any “data room,” confidential information memorandum or
otherwise, in each case except as expressly and specifically covered by a
representation or warranty in Article IV or in any certificate delivered
pursuant to this Agreement. Notwithstanding anything to the contrary contained
in this Section 5.12, nothing in this Section 5.12 shall apply to or limit any
claim for Fraud.

 

5.13        No Other Representations or Warranties. Except for the
representations and warranties contained in this Article V or any certificate
delivered pursuant to this Agreement, neither BCP nor any other Person on behalf
of BCP makes, and KCAP has not relied on, any express or implied representation
or warranty with respect to BCP, any of its Subsidiaries, or any other
information provided to KCAP in connection with the Contemplated Transactions,
including the accuracy, completeness or timeliness thereof. Without limiting the
generality of the foregoing, neither BCP nor any other Person on behalf of BCP
makes, and KCAP has not relied on, any express or implied representation or
warranty with respect to any information, documents, projections, estimates,
forecasts or other material made available to KCAP in connection with the
Contemplated Transactions or management presentations delivered in connection
with the Contemplated Transactions, in each case unless and to the extent any
such information is expressly covered by a representation or warranty contained
in this Article V or in any certificate delivered pursuant to this Agreement,
and neither BCP nor any other Person will have or be subject to any claim,
liability or obligation to KCAP or any other Person resulting from the
distribution or failure to distribute to KCAP, or KCAP’s use of, any such
information. Notwithstanding anything to the contrary contained in this Section
5.13, nothing in this Section 5.13 shall apply to or limit any claim for Fraud.

 

 35 

 

 

Article VI
COVENANTS RELATING TO CONDUCT OF BUSINESS

 

6.1          KCAP Forbearances. Except with the prior written consent of BCP,
during the period from the date of this Agreement to the earlier of the
termination of this Agreement and the Closing (such period, the “Interim
Period”), KCAP shall, and shall cause each of its Subsidiaries to, (i) except as
explicitly required by the LibreMax Merger Agreement, conduct its business in
the ordinary course consistent with past practice in all material respects, (ii)
except as explicitly required by the LibreMax Merger Agreement, use reasonable
best efforts to maintain and preserve intact its business organization, assets
and business relationships (including such relationships with customers and
suppliers) and retain the services of its officers and key employees, (iii)
continue to meet all requirements necessary to qualify as a regulated investment
company, including satisfying the distribution requirements imposed on a
regulated investment company under Section 852 of the Code and (iv) not take or
omit to take any action that would reasonably be expected to have a KCAP
Material Adverse Effect. Without limiting the generality of the foregoing,
during the Interim Period, except as expressly permitted by this Agreement, as
required by applicable Law or as expressly permitted by Section 6.1 of the KCAP
Disclosure Schedule, KCAP shall not, and shall cause each of its Subsidiaries
not to, without the prior written consent of BCP:

 

(a)          incur, create, assume or otherwise become liable for any
Indebtedness, other than as permitted under any KCAP Debt Documents as in effect
on the date hereof, or (ii) other than in the ordinary course of business
consistent with past practice, make any loan or advance or capital contribution
to, or investment in, any Person;

 

(b)          adjust, split, combine, reclassify or otherwise amend the terms of
any of its capital stock or issue or authorize the issuance of any other
securities in respect of, in lieu of or in substitution for shares of its
capital stock;

 

(c)          make, declare, set aside or pay any dividend, other than (i) KCAP’s
regularly quarterly dividend in an amount not to exceed the greater of (A) $0.10
per share of KCAP Common Stock and (B) an amount per share of KCAP Common Stock
sufficient to satisfy the distribution requirements imposed on a regulated
investment company under Section 852 of the Code, (ii) dividends paid by any
Subsidiaries of KCAP to KCAP or to any of its wholly-owned Subsidiaries and
(iii) dividends, if any, required to be made by the KCAP JV;

 

(d)          make any other distribution (whether in cash, stock or property)
on, or directly or indirectly redeem, purchase or otherwise acquire, any shares
of its capital stock or any securities or obligations convertible (whether
currently convertible or convertible only after the passage of time or the
occurrence of certain events) into or exchangeable for any shares of its capital
stock;

 

 36 

 

 

(e)          except as explicitly required by the LibreMax Merger Agreement,
issue, deliver, sell, grant, pledge or otherwise subject to any Lien any shares
of its capital stock or other equity interests or any securities convertible
into, exchangeable for or exercisable for any such shares or other equity
interests, or any shares of restricted stock or other rights, stock appreciation
rights, phantom units, performance units, warrants or stock options, under the
KCAP Stock Plan or otherwise (in each case excluding, for the avoidance of
doubt, the vesting of restrictions on KCAP Restricted Shares or the vesting of
KCAP Stock Options, in each case pursuant to their respective terms as of the
date hereof or as contemplated by this Agreement);

 

(f)           except as explicitly required by the LibreMax Merger Agreement,
(i) grant or pay any increase in compensation, bonus or benefits to any of KCAP
Employee, or otherwise pay any bonus of any kind or amount to any KCAP Employee,
(ii) grant or pay to any KCAP Employee any severance, change in control or
termination payment, or modifications thereto or increases therein, (iii) except
as required under any KCAP Benefit Plan existing as of the date hereof or any
applicable Law, pay any benefit or grant or amend any award (including in
respect of stock options, stock appreciation rights, performance units,
restricted stock or other stock-based awards or the removal or modification of
any restrictions in any KCAP Benefit Plan or KCAP Stock Plan or awards made
thereunder), (iv) except as required by applicable Law, become a party to,
establish, amend, commence participation in, terminate or commit itself to the
adoption of any KCAP Benefit Plan or plan, agreement or arrangement which would
be a KCAP Benefit Plan if in effect on the date hereof, or (v) hire or engage
any person who would qualify as a “KCAP Employee” under this Agreement or
terminate the employment or engagement of any KCAP Employee other than for
cause;

 

(g)          other than in the ordinary course of business consistent with past
practice or pursuant to the explicit requirements of the LibreMax Merger
Agreement or any other Contracts in effect as of the date of this Agreement and
previously made available to BCP, directly or indirectly sell, transfer, subject
to a Lien, lease, license, abandon, allow to lapse or otherwise dispose of, in
whole or in part, any of its properties, rights or assets (including pursuant to
securitizations) to any Person other than a KCAP Subsidiary or cancel, release
or assign any amount of Indebtedness to any such Person or any claims held by
any such Person;

 

(h)          other than in the ordinary course of business consistent with past
practice, directly or indirectly acquire or agree to acquire (i) by merging or
consolidating with, purchasing an equity interest in or a portion of the assets
of, making an investment in or loan or capital contribution to or in any other
manner, any Person or division thereof, or (ii) any assets that are otherwise
material to KCAP and its Subsidiaries, taken as a whole;

 

(i)           amend the KCAP Certificate or the KCAP Bylaws or, except as
explicitly required by the LibreMax Merger Agreement, the Organizational
Documents of any Subsidiary of KCAP, or take any action to exempt any person or
entity (other than BCP or its Subsidiaries) or any action taken by any person or
entity (other than BCP or its Subsidiaries) from any Takeover Statute or
similarly restrictive provisions of its Organizational Documents;

 

 37 

 

 

(j)            except as explicitly required by the LibreMax Merger Agreement,
adopt or enter into a plan of complete or partial liquidation, dissolution,
restructuring, recapitalization or other reorganization;

 

(k)           take any action or fail to take any action that is intended or may
reasonably be expected to result in any of the conditions to the Contemplated
Transactions set forth in Article VIII not being satisfied;

 

(l)            incur or commit to incur any capital expenditures that would
exceed $100,000 individually or $500,000 in the aggregate;

 

(m)          commence any Claim (other than a Claim as a result of a Claim
commenced against KCAP or any of its Subsidiaries), or compromise, settle or
agree to settle any Claim (including any Claim relating to this Agreement or the
Contemplated Transactions), other than compromises, settlements or agreements in
the ordinary course of business consistent with past practice that involve only
the payment of money damages not in excess of $100,000 individually or $250,000
in the aggregate, in any case without the imposition of any equitable relief on,
or the admission of wrongdoing by, KCAP or any of its Subsidiaries;

 

(n)          (i) pay, discharge, settle or satisfy any claims, liabilities or
obligations (whether absolute, accrued, asserted or unasserted, contingent or
otherwise), other than the payment, discharge or satisfaction in the ordinary
course of business consistent with past practice or as required by their terms
as in effect on the date of this Agreement of claims, liabilities or obligations
reflected or reserved against in the most recent audited financial statements
(or the notes thereto) of KCAP included in the KCAP SEC Reports filed at least
two Business Days prior to the date hereof (for amounts not in excess of such
reserves) or incurred since the date of such financial statements in the
ordinary course of business consistent with past practice, (ii) cancel any
Indebtedness owed to KCAP or any of its Subsidiaries, or (iii) waive, release,
grant or transfer any right of material value;

 

(o)          (i) modify, amend, terminate, cancel, renew, fail to renew or agree
to any amendment of, or change in or waiver under, any KCAP Material Contract
(excluding the LibreMax Merger Agreement, which is addressed in Section 7.11),
or (ii) enter into any Contract that if in effect on the date hereof would be a
KCAP Material Contract;

 

(p)          make any material change to its principles, practices or methods of
accounting, except (i) as required by GAAP or (ii) as required by a change in
applicable Law;

 

(q)          change its fiscal year;

 

(r)           enter into any new line of business outside its existing business;

 

(s)           enter into any new, or amend the terms of any existing, lease of
real property;

 

(t)           except as explicitly required by the LibreMax Merger Agreement,
fail to keep in force insurance policies or replacement or revised provisions
regarding insurance coverage with respect to the assets, operations and
activities of KCAP and its Subsidiaries as currently in effect;

 

 38 

 

 

(u)           make, change, or revoke any material Tax election, change any
material method of Tax accounting, file any material amended Tax Return, enter
into any “closing agreement” within the meaning of Section 7121 of the Code (or
any similar provision of state, local or non-U.S. Law) or surrender any right to
claim a material Tax refund;

 

(v)          modify its Privacy Policies or the operation or security of the IT
Assets used in their business in any adverse manner, except as required by
applicable Law;

 

(w)          enter into any material transaction other than in the ordinary
course of business consistent with past practice; or

 

(x)           authorize, agree, resolve to or commit to do, or publicly announce
an intention to do, any of the foregoing.

 

Article VII
ADDITIONAL AGREEMENTS

 

7.1          Regulatory and Other Matters.

 

(a)          In General. During the Interim Period, the Parties shall reasonably
cooperate with each other and use their respective reasonable best efforts to
take, or cause to be taken, all appropriate action to do, or cause to be done,
all things necessary, proper or advisable under applicable Law or otherwise to
consummate the Contemplated Transactions as promptly as practicable, including
to (i) promptly prepare and file all necessary documentation, (ii) effect all
applications, notices, petitions and filings, (iii) obtain as promptly as
practicable all Permits of all third parties and Governmental Entities that are
necessary or advisable to consummate the Contemplated Transactions, (iv) defend
any Claims challenging this Agreement or the consummation of the Contemplated
Transactions and (v) comply with the terms and conditions of all such Permits of
all such third parties or Governmental Entities. KCAP and BCP shall have the
right to review in advance, and, to the extent practicable, each will consult
with the other on, in each case subject to applicable Laws (including those
relating to the confidentiality of information), all information relating to
KCAP or BCP, as the case may be, and any of their respective Subsidiaries, that
appear in any filing made with, or written materials submitted to, any third
party or any Governmental Entity in connection with the Contemplated
Transactions. In exercising the foregoing right, each of the Parties shall act
reasonably and as promptly as reasonably practicable. The Parties shall consult
with each other with respect to the obtaining of all Permits of all third
parties and Governmental Entities necessary or advisable to consummate the
Contemplated Transactions and each Party will keep the other apprised of the
status of matters relating to completion of the Contemplated Transactions, in
each case subject to applicable Law.

 

 39 

 

 

(b)         Proxy Statement.

 

(i)          KCAP shall file or cause to be filed the Proxy Statement with the
SEC as soon as reasonably practicable following the date hereof, but in no event
later than December 21, 2018; provided that KCAP’s failure to file or cause to
be filed the Proxy Statement by such date shall not constitute a breach of this
Section 7.1(b)(i) unless and until BCP delivers to KCAP written notice of such
breach. Subject to Section 7.1(b)(ii), KCAP shall thereafter respond as promptly
as practicable to any comments of the SEC or its staff regarding the Proxy
Statement.

 

(ii)         KCAP shall (A) advise BCP and its counsel promptly after it
receives any oral or written request by the SEC or its staff for amendment of
the Proxy Statement or comments thereon and responses thereto or requests by the
SEC or its staff for additional information, (B) promptly provide BCP and its
counsel with copies of any written communication and summaries of any oral
communication, in each case from the SEC or its staff or any state securities
commission and related to the Proxy Statement, (C) give BCP and its counsel a
reasonable opportunity to participate in the responses thereto, including by
considering their comments and suggested revisions in good faith, and (D)
promptly coordinate the submission to the SEC or its staff or any state
securities commission of any such responses.

 

(iii)        BCP shall have the right to review and approve (such approval not
to be unreasonably withheld) any amendment or supplement to the Proxy Statement.
In connection with the foregoing, each of BCP and KCAP shall, upon request,
furnish, and cause its accountants and other agents and service providers to
furnish to the other and the other’s agents, all information concerning itself,
its Subsidiaries, directors, officers and stockholders and such other matters as
may be reasonably necessary or advisable in connection with the Proxy Statement.

 

(iv)        If, at any time prior to obtaining the KCAP Stockholder Approval,
any information relating to KCAP or BCP, or any of their respective Affiliates,
officers or directors, should be discovered by KCAP or BCP that should be set
forth in an amendment or supplement to the Proxy Statement, so that the Proxy
Statement would not contain any misstatement of a material fact or omit to state
any material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading, the Party that
discovers such information shall promptly notify the other Party hereto and KCAP
shall promptly file an appropriate amendment or supplement describing such
information with the SEC and, to the extent required under applicable Law,
disseminate such amendment or supplement to KCAP Stockholders.

 

(c)         NASDAQ Approvals. During the Interim Period, KCAP and BCP shall
cooperate and use reasonable best efforts to obtain the approval of The Nasdaq
Stock Market LLC to any supplemental listing application with respect to the
current listing of shares of KCAP Common Stock on NASDAQ as required under the
applicable rules thereof as a result of the transactions contemplated hereby,
including any such application required to change the name and ticker symbol of
KCAP in connection with the Contemplated Transactions.

 

(d)         Communications. Subject to applicable Law, each of BCP and KCAP
shall promptly advise the other upon receiving any communication from (i) any
Governmental Entity the consent or approval of which is required for
consummation of the Contemplated Transactions that causes such Party to believe
that there is a reasonable likelihood that any BCP Regulatory Approval or KCAP
Regulatory Approval, as applicable, will not be obtained or that the receipt of
any such approval may be materially delayed, or (ii) any Governmental Entity or
other third Person asserting that the consent of such Governmental Entity or
third Person, as applicable, is required for consummation of the Contemplated
Transactions.

 

 40 

 

 

7.2          Access to Information; Confidentiality.

 

(a)           Upon reasonable notice, KCAP shall, and shall cause each of its
Subsidiaries to, afford to BCP and its Representatives reasonable access, during
normal business hours, during the Interim Period, to all of its properties,
assets, books, contracts, commitments, personnel and records, and, during the
Interim Period, KCAP shall, and shall cause each of its Subsidiaries to,
promptly make available to BCP (i) a copy of each report, schedule, registration
statement and other document filed or received by it during the Interim Period
pursuant to the requirements of federal or state securities Laws and (ii) all
other information concerning its business, properties and personnel as BCP may
reasonably request. Notwithstanding the foregoing, neither KCAP nor any of its
Subsidiaries shall be required to provide access to or to disclose information
where such access or disclosure would jeopardize the attorney-client privilege
of KCAP or its Subsidiaries or contravene any applicable Law. The Parties shall
make appropriate substitute disclosure arrangements under circumstances in which
the restrictions of the preceding sentence apply.

 

(b)           KCAP shall file all periodic reports required to be filed by it
during the Interim Period. Each such filing shall be prepared in accordance with
the applicable forms, rules and regulations of the SEC and shall satisfy the
standard set forth in Section 4.5(c) for KCAP SEC Reports.

 

(c)           All information and materials provided pursuant to this Agreement
shall be subject to the provisions of the Mutual Nondisclosure Agreement entered
into between the Parties as of September 12, 2018 (the “Confidentiality
Agreement”).

 

7.3          KCAP Stockholder Approval.

 

(a)           On the date hereof, KCAP shall commence a broker search pursuant
to Rule 14a-13 under the Exchange Act in connection with the KCAP Stockholder
Meeting.

 

(b)           Subject to the earlier termination of this Agreement in accordance
with Article IX, no later than two Business Days following KCAP’s receipt of
notice from the SEC that the SEC has completed its review of the Proxy Statement
(or, if the SEC does not inform KCAP that it intends to review the Proxy
Statement on or before the 10th day following the filing of the preliminary
Proxy Statement pursuant to Rule 14a-6 under the Exchange Act, no later than two
Business Days following such 10th day), KCAP shall file or cause to be filed
with the SEC, and mail or cause to be mailed to the KCAP Stockholders, the Proxy
Statement in definitive form. The notice of the KCAP Stockholder Meeting
contained in the definitive Proxy Statement shall provide that the KCAP
Stockholder Meeting will be held on the 35th day following the date of such
notice, and subject to Section 7.3(c), unless this Agreement is sooner
terminated under Section 9.1, KCAP shall convene and hold the KCAP Stockholder
Meeting, solely for the purpose of obtaining the KCAP Stockholder Approval, on
the date provided for in such notice.

 

 41 

 

 

(c)           KCAP shall be permitted to adjourn or postpone the KCAP
Stockholder Meeting in accordance with applicable Law (i) with BCP’s prior
written consent or (ii) to the extent necessary (but not beyond the Outside
Date) to allow reasonable additional time (not to exceed 10 days) for the filing
and mailing and subsequent review by KCAP Stockholders of any supplemental or
amended disclosure which the KCAP Board has determined in good faith after
consultation with its outside counsel and BCP is necessary under applicable Law
to be so disseminated. In addition to the foregoing, KCAP shall be required to
adjourn or postpone the KCAP Stockholder Meeting in accordance with applicable
Law up to two times (but in no event past the Outside Date) (A) if there are
insufficient shares of KCAP Common Stock represented (either in person or by
proxy) to constitute a quorum necessary to conduct the business of the KCAP
Stockholder Meeting or (B) to allow reasonable additional time to solicit
additional proxies to the extent the KCAP Board or any committee thereof or BCP
reasonably believes necessary in order to obtain the KCAP Stockholder Approval.

 

(d)           Subject to Section 7.8(e), KCAP and the KCAP Board shall (i) make
the KCAP Board Recommendation, (ii) include the KCAP Board Recommendation in the
Proxy Statement and (iii) publicly reaffirm the KCAP Board Recommendation within
24 hours after any reasonable request to do so by BCP (which such request shall
not be made more than twice).

 

(e)           KCAP shall use its reasonable best efforts to solicit from KCAP
Stockholders proxies in favor of the KCAP Stockholder Approval and take all
other action necessary or advisable to secure the KCAP Stockholder Approval as
promptly as practicable after the date hereof; provided, however, that if the
KCAP Board shall have made an Adverse Recommendation Change in compliance with
the terms of this Agreement, and this Agreement has not been terminated pursuant
to Section 9.1, KCAP need only solicit proxies in order to obtain a quorum at
the KCAP Stockholder Meeting, and need not attempt to obtain the KCAP
Stockholder Approval.

 

(f)           Notwithstanding anything to the contrary contained in this
Agreement, unless this Agreement has been terminated pursuant to Section 9.1,
KCAP’s obligations pursuant to this Section 7.3 shall not be diminished or
otherwise affected by any Competing Proposal, Superior Proposal, Adverse
Recommendation Change or other occurrence, change, event, effect or development
relating to KCAP or any of its Subsidiaries, BCP or any of its Subsidiaries, any
of their respective businesses, assets or operations, or otherwise.

 

 42 

 

 

7.4          Post-Closing Employment Matters.

 

(a)          Immediately prior to the Closing Date, KCAP shall terminate, or
cause to be terminated, the employment of each active KCAP Employee. As promptly
as practicable (but no later than 30 days) following the date hereof, BCP shall
deliver to KCAP a schedule setting forth the name of each KCAP Employee it
intends to make an offer of employment to. During the Interim Period, BCP shall
use reasonable best efforts to cause one of its Affiliates, not later than five
days prior to the Closing, to offer employment, commencing as of and contingent
upon the Closing, to each KCAP Employee set forth on such schedule (each such
KCAP Employee who accepts such an offer of employment, a “Continuing Company
Employee”); provided that such offer of employment shall be contingent upon the
applicable KCAP Employee agreeing to waive any severance compensation or
benefits such KCAP Employee would be entitled to under any KCAP Benefit Plan,
Contract or otherwise as a result of the KCAP Employee’s termination of
employment with KCAP. KCAP shall take all actions reasonably necessary to assist
BCP and its Affiliates in making the offers contemplated hereby (including
commercially reasonable efforts to encourage KCAP Employees to accept such
offers, which for the avoidance of doubt shall not require the payment of
additional compensation). BCP shall keep KCAP reasonably informed of all offers
and acceptances referred to above on a timely basis. All aspects of such
position may be modified by BCP or its Affiliates at any time after the Closing.
To the extent (x) a KCAP Employee (i) does not accept an offer of employment or
waiver of severance compensation and benefits or (ii) does not receive an offer
of employment from BCP (a KCAP Employee covered by clauses (i) or (ii), a
“Non-Continuing Company Employee”) and (y) severance compensation or benefits
are due and payable to such Non-Continuing Company Employee (including vacation,
personal days, sick pay or other paid time off, benefits or benefit claims,
severance or termination or indemnity pay (including any employer side Taxes or
other payments related thereto), notice and benefits under all applicable Law),
KCAP shall be liable for such costs and expenses (the aggregate amount of all
such costs and expenses due to all Non-Continuing Company Employees, “KCAP
Severance Benefits”). KCAP shall pay all such KCAP Severance Benefits to
Non-Continuing Company Employees on the date immediately prior to the Closing
Date in accordance with Section 7.4(a) of the KCAP Disclosure Schedule.

 

(b)          For a period of twelve (12) months following the Closing Date,
while employed by BCP or its Affiliates, BCP or its Affiliates shall provide
Continuing Company Employees with retirement, health and welfare benefits, in
the aggregate, that are no less favorable than the employee benefits provided to
current employees of BCP and its Affiliates of similar rank and pay grade;
provided, that for purposes of this covenant, defined benefit pension benefits,
retiree medical benefits, stock options, other equity or equity-based, retention
or change in control payments or awards shall be disregarded, except as
otherwise required by applicable Law.

 

(c)          With respect to any BCP benefit plan in which such Continuing
Company Employee will participate, including for purposes of paid time off and
severance, effective as of the Closing Date (but subject to any otherwise
applicable right thereafter to amend or terminate the plan), BCP shall
recognize, for vesting and eligibility purposes, and, in the case of severance
and paid time-off, for accrual purposes (but, for the avoidance of doubt, not
for purposes of any equity incentive plan and not for the purpose of benefit
accruals under any defined benefit plan), all years of service of the Continuing
Company Employees with KCAP and its Subsidiaries as if such service were service
with BCP.

 

(d)          Following the date of this Agreement, KCAP and BCP shall reasonably
cooperate and use good faith efforts in all matters reasonably necessary to
effect the transactions contemplated by this Section 7.4, including exchanging
information and data and making any and all required communications with KCAP
Employees.

 

(e)          The provisions of this Section 7.4 are for the sole benefit of the
Parties and nothing herein, express or implied, is intended or shall be
construed to confer upon or give to any Person (including any KCAP Employee),
other than the Parties and their respective successors and permitted assigns,
any legal or equitable or other rights or remedies under or by reason of any
provision of this Section 7.4. Nothing contained herein, express or implied: (a)
shall be construed to establish, amend, or modify any benefit plan, program,
agreement or arrangement (including any KCAP Benefit Plan); (b) shall alter or
limit BCP’s ability to amend, modify or terminate any benefit plan, program,
agreement or arrangement; or (c) is intended to confer upon any KCAP Employee
any right to employment or continued employment for any period of time by reason
of this Agreement, or any right to a particular term or condition of employment.

 

 43 

 

 

7.5          Indemnification; Directors’ and Officers’ Insurance.

 

(a)          All rights to indemnification and exculpation from liabilities for
acts or omissions occurring at or prior to the Closing (including with respect
to acts or omissions to the extent related to the review and approval of this
Agreement or the LibreMax Merger Agreement) now existing in favor of each
individual who is now, or has been at any time prior to the date of this
Agreement, a director or officer of KCAP or any of its Subsidiaries or who is or
was serving at the request of KCAP or any of its Subsidiaries as a director or
officer of another Person (each, an “Indemnified Party”), in each case as
provided in the Organizational Documents of KCAP or its Subsidiaries or in any
indemnification agreements set forth on Section 7.5(a) of the KCAP Disclosure
Schedule, shall continue in full force and effect in accordance with their terms
for a period of not less than six years following the Closing Date, and during
such period shall not be amended, repealed or otherwise modified in any manner
that would adversely affect the rights thereunder of such Indemnified Parties,
except as otherwise required by Law (it being understood that nothing in this
sentence shall require any amendment to the Organizational Documents of BCP,
KCAP or any of their respective Subsidiaries or Affiliates).

 

(b)          KCAP shall, at its sole cost and expense, cause the Indemnified
Parties who are covered by the directors’ and officers’ liability insurance
policy maintained by KCAP as of the date hereof, in the form previously made
available to BCP, to be covered for a period of six years from the Closing by
such policy through the purchase of so-called “tail” insurance with respect to
acts or omissions occurring at or prior to the Closing (including with respect
to acts or omissions to the extent related to the review and approval of this
Agreement or the LibreMax Merger Agreement) that were actually or allegedly
committed by such Indemnified Parties in their capacities as such.

 

(c)          The provisions of this Section 7.5 shall survive the Closing and
are intended to be for the benefit of, and shall be enforceable by, each
Indemnified Party and his or her heirs and legal representatives.

 

7.6          Additional Agreements. In case at any time after the Closing any
further action is necessary or desirable to carry out the purposes of this
Agreement, the proper officers and directors of each Party and their respective
Subsidiaries shall take all such necessary action as may be reasonably requested
by BCP.

 

7.7          Advice of Changes. During the Interim Period, each of BCP and KCAP
shall promptly advise the other of (i) any BCP Material Adverse Effect or KCAP
Material Adverse Effect (as applicable); (ii) any change or event that it
believes would or would be reasonably likely to cause or constitute a breach of
any of its representations, warranties, covenants or agreements contained in
this Agreement that would result in any of the conditions set forth in Article
VIII not being satisfied; or (iii) with respect to KCAP, any change or event
that it believes would or would be reasonably likely to cause or constitute a
breach of any representations, warranties or covenants contained in the LibreMax
Merger Agreement that would result in any of the conditions to closing under the
LibreMax Merger Agreement not being satisfied.

 

 44 

 

 

7.8          No Solicitation.

 

(a)          Subject to Section 7.8(d), KCAP shall, and shall cause each of its
Subsidiaries and its and their respective Representatives to, (i) immediately
cease and cause to be terminated any existing solicitation of, or discussions or
negotiations with, any Person relating to any Competing Proposal, (ii)
immediately terminate any physical or electronic data room access (or other
access to diligence) previously granted to any such Person, (iii) promptly
request the prompt return or destruction of all confidential information
previously furnished with respect to any Competing Proposal and (iv) not
terminate, waive, amend, release or modify any provision of any confidentiality
or standstill agreement to which it or any of its Affiliates or Representatives
is a party, and shall enforce the provisions of any such agreement, which shall
include seeking any injunctive relief available to enforce such agreement;
provided however, that KCAP may grant a waiver of, or terminate, any
“standstill” or similar obligation of any Person to allow such Person to
confidentially submit a Competing Proposal to the KCAP Board.

 

(b)          During the Interim Period, KCAP shall, as promptly as reasonably
practicable following (and, in any event, within 24 hours of) receipt by KCAP or
any of its Subsidiaries or any of its or their respective Representatives of any
Competing Proposal, deliver to BCP a written notice setting forth: (A) the
identity of the Person making such Competing Proposal and (B) a description of
the material terms and conditions of and facts surrounding any such Competing
Proposal. KCAP shall deliver to BCP concurrently with such notice unredacted
copies of any documents (including any indication of interest, transaction
agreement or the like) in connection with such Competing Proposal. KCAP shall
keep BCP reasonably informed of the status and details of such Competing
Proposal on a prompt basis, and in any event within 24 hours after the
occurrence of any amendment, modification, development, discussion or
negotiation of any such Competing Proposal, and in connection therewith shall
deliver to BCP copies of any documents in connection with such developments or
changes. Without limiting any of the foregoing, KCAP shall promptly (and in any
event within 24 hours) notify BCP orally and in writing if it determines to
begin providing information or to engage in discussions or negotiations
concerning a Competing Proposal, and shall in no event begin providing such
information or engaging in such discussions or negotiations prior to providing
such notice. KCAP shall provide BCP with at least 24 hours prior written notice
(or such shorter notice as may be provided to the KCAP Board) of a meeting of
the KCAP Board at which the KCAP Board is reasonably expected to consider a
Competing Proposal.

 

(c)          Except as otherwise provided in Section 7.8(d), during the Interim
Period, KCAP shall not, and shall cause each of its Subsidiaries and its and
their respective Representatives not to, directly or indirectly, (i) initiate,
solicit, endorse, propose, induce, knowingly encourage, facilitate or assist the
making of any Competing Proposal, (ii) enter into, continue or otherwise engage
in negotiations or discussions with, or furnish any information to, any Person
relating to a Competing Proposal, (iii) approve, endorse or recommend, whether
publicly or non-publicly, any Competing Proposal, (iv) cause or permit KCAP or
any of its Subsidiaries to enter into any letter of intent, memorandum of
understanding, agreement in principle, acquisition agreement, merger agreement,
option agreement, joint venture agreement, partnership agreement or other
Contract, except for an Acceptable Confidentiality Agreement (each, an
“Alternative Acquisition Agreement”), in each case constituting or related to,
or which is intended to or is reasonably likely to lead to, any Competing
Proposal, or (v) resolve, agree or propose, whether publicly or non-publicly, to
do any of the foregoing; provided, however, that notwithstanding the foregoing,
KCAP may inform Persons of the provisions contained in this Section 7.8.

 

 45 

 

 

(d)          Notwithstanding anything to the contrary contained in this
Agreement, at any time prior to the date that the KCAP Stockholder Approval is
obtained, in the event that KCAP (or its Representatives on KCAP’s behalf)
receives a written Competing Proposal from any Person, (i) KCAP and its
Representatives may contact such Person, without the KCAP Board being required
to make the determination in clause (ii) of this Section 7.8(d), solely to
determine whether such Competing Proposal is bona fide or to clarify any
ambiguity in the Competing Proposal, and (ii) KCAP and the KCAP Board and its
Representatives may engage in negotiations or substantive discussions with, or
furnish any information and other access to, such Person making such Competing
Proposal and its Representatives if the KCAP Board determines in good faith
(after consultation with its outside financial advisors and outside legal
counsel) that (A) such Competing Proposal is bona fide and was made in good
faith by the Person delivering it, (B) either constitutes a Superior Proposal or
is reasonably likely to lead to a Superior Proposal and (C) the failure to so
engage in negotiations or discussions or furnish information or access would
reasonably be expected to constitute a breach of its fiduciary duties to the
KCAP Stockholders under Delaware Law; provided, that (x) such Competing Proposal
was unsolicited and did not otherwise result from any breach of any of the
provisions set forth in this Section 7.8, (y) prior to furnishing any
information concerning KCAP or any of its Subsidiaries, KCAP and such Person
execute, to the extent such Person is not already subject to an Acceptable
Confidentiality Agreement, a confidentiality agreement containing terms,
including “standstill provisions,” that are no less favorable to KCAP than those
contained in the Confidentiality Agreement (an “Acceptable Confidentiality
Agreement”) and (z) KCAP shall promptly provide or make available to BCP (I) any
non-public information that it provides to such Person that was not previously
made available to BCP or its Representatives, concurrently with the delivery of
such non-public information to such Person, and (II) a non-redacted copy of each
such Acceptable Confidentiality Agreement.

 

(e)          Except as provided in this Section 7.8(e), neither KCAP nor the
KCAP Board nor any committee thereof shall (i) (A) withdraw (or modify or
qualify in any manner) the KCAP Board Recommendation, (B) recommend or otherwise
declare advisable the approval by the KCAP Stockholders of any Competing
Proposal, (C) fail to publicly reaffirm the KCAP Board Recommendation within 24
hours after any reasonable request to do so by BCP (which such request shall not
be made more than twice) or (D) resolve, agree or publicly propose to take any
such actions prohibited by clauses (A) through (C) (the matters described in the
foregoing clauses (A) through (D), an “Adverse Recommendation Change”), or (ii)
approve or recommend a Competing Proposal, or cause or permit KCAP or any of its
Subsidiaries to execute or enter into any Alternative Acquisition Agreement
(other than an Acceptable Confidentiality Agreement), or resolve, agree or
propose to take any such actions; provided, however, that notwithstanding
anything in this Section 7.8(e) to the contrary, at any time prior to the
receipt of the KCAP Stockholder Approval, the KCAP Board may, after complying
with Section 7.8(f), if the KCAP Board determines in good faith (after
consultation with its outside legal counsel) that the failure to do so would
reasonably be expected to constitute a breach of its fiduciary duties to the
KCAP Stockholders under Delaware Law, (I) make an Adverse Recommendation Change
if the KCAP Board determines in good faith (after consultation with its outside
financial advisor and outside legal counsel) that the condition set forth in
Section 8.3(c) will not be, or is not reasonably expected to be, satisfied by
the Outside Date, or (II) solely in response to a Superior Proposal received
after the date hereof that was unsolicited and did not otherwise result from a
breach of this Section 7.8, cause KCAP to terminate this Agreement in accordance
with Section 9.1(h) and concurrently enter into a binding Alternative
Acquisition Agreement with respect to such Superior Proposal.

 

 



 46 

 

 

(f)          Notwithstanding anything to the contrary in this Agreement, no
Adverse Recommendation Change may be made pursuant to Section 7.8(e) and no
termination of this Agreement pursuant to Sections 7.8(e) or 9.1(h) may be
effected, in each case until 5:00 p.m. on the 5th Business Day following receipt
of written notice from KCAP to BCP advising BCP that KCAP intends to make an
Adverse Recommendation Change (a “Notice of Adverse Recommendation”) or
terminate this Agreement pursuant to Section 9.1(h) (a “Notice of Superior
Proposal”) and specifying the reasons therefor, including, if the basis of the
proposed action is a Superior Proposal, the material terms and conditions of any
such Superior Proposal, and the identity of the Person making such Superior
Proposal, and contemporaneously furnishes a copy of the proposed Alternative
Acquisition Agreement and any other relevant transaction documents. At the
option of BCP, the Parties shall, and shall cause their respective
Representatives to, negotiate in good faith during such period (i) in the case
of a Superior Proposal, to amend this Agreement in such a manner that the offer
that was determined to constitute a Superior Proposal no longer constitutes a
Superior Proposal, or (ii) in the case of an Adverse Recommendation Change,
regarding the basis for such proposed Adverse Recommendation Change. In
determining whether to make an Adverse Recommendation Change or in determining
whether a Competing Proposal constitutes a Superior Proposal, the KCAP Board
shall take into account any revisions to the terms of this Agreement in response
to a Notice of Adverse Recommendation, a Notice of Superior Proposal or
otherwise. Any amendment to such Superior Proposal shall require a new Notice of
Superior Proposal and KCAP shall be required to comply again with the
requirements of this Section 7.8(f); provided, however, that the five (5)
Business Day requirement shall be changed to three (3) Business Days (unless
doing so would shorten a then-existing five (5) Business Day negotiation
period). If, after compliance with this Section 7.8(f), the KCAP Board continues
to determine in good faith (after consultation with its outside financial
advisor and outside counsel) that the failure to make an Adverse Recommendation
Change or to terminate this Agreement pursuant to Section 9.1(h), as applicable,
would reasonably be expected to constitute a breach of its fiduciary duties to
the KCAP Stockholders under Delaware Law, then the KCAP Board may take such
action.

 

(g)          Notwithstanding the foregoing, nothing in this Agreement shall
restrict KCAP from taking and disclosing a position contemplated by Rules 14d-9
or 14e-2(a) under the Exchange Act (it being agreed that a “stop, look and
listen” communication by the KCAP Board to KCAP Stockholders pursuant to Rule
14d-9(f) under the Exchange Act or a factually accurate public statement by KCAP
that describes KCAP’s receipt of a Competing Proposal and the operation of this
Agreement with respect thereto, as applicable, shall not be deemed to violate
this Section 7.8).

 

 47 

 

 

(h)          Notwithstanding anything to the contrary contained in this
Agreement, (i) any violation of the restrictions or obligations set forth in
this Section 7.8 by any Subsidiary of KCAP or any Representative of KCAP or any
of its Subsidiaries, whether or not such Person is purporting to act on behalf
of KCAP or any of its Subsidiaries or otherwise, shall constitute a breach of
this Section 7.8 by KCAP, and (ii) KCAP shall not, and shall cause its
Subsidiaries not to, enter into any confidentiality agreement with any Person
following the date hereof that would restrict KCAP’s ability to comply with any
of the terms of this Section 7.8.

 

7.9          Takeover Statutes. During the Interim Period, KCAP and the KCAP
Board shall take no action to cause any Takeover Statute to become applicable to
this Agreement or the Contemplated Transactions. If any Takeover Statute is or
becomes applicable to this Agreement or the Management Agreements or the
Contemplated Transactions, KCAP and the KCAP Board shall take all action
necessary to ensure that the Contemplated Transactions may be consummated as
promptly as practicable on the terms contemplated by this Agreement and
otherwise to elimination or minimize the effect of such Takeover Statute with
respect to this Agreement or the Management Agreements or the Contemplated
Transactions, as applicable.

 

7.10        Stockholder Litigation. During the Interim Period, KCAP shall (i)
provide prompt written notice to BCP of all stockholder litigation relating to
this Agreement or the Contemplated Transactions, (ii) give BCP the opportunity
to participate in the defense or settlement of any such stockholder litigation
and (iii) not enter into any settlement agreement in respect of any such
stockholder litigation without BCP’s prior written consent (such consent not to
be unreasonably withheld).

 

7.11        LibreMax Merger Agreement.

 

(a)          During the Interim Period, KCAP shall not, without obtaining the
express prior written consent of BCP, approve any waiver, amendment, consent,
approval or other modification of the LibreMax Merger Agreement that would
reasonably be expected to adversely affect the value of KCAP or the investment
advisory rights set forth in the Investment Advisory Agreement or the
consummation, timing or certainty of the Contemplated Transactions.

 

(b)          KCAP shall (i) comply with all of the terms and conditions of the
LibreMax Merger Agreement, (ii) enforce the LibreMax Merger Agreement and (iii)
use its reasonable best efforts to consummate the closing under the LibreMax
Merger Agreement as promptly as practicable.

 

 48 

 

 

7.12        KCAP Benefit Plans.

 

(a)          On or prior to the date immediately prior to the Closing Date,
except as otherwise requested by BCP at least ten days prior to the Closing
Date, KCAP shall, or shall cause an Affiliate to, take all actions necessary to
terminate each KCAP Benefit Plan and all KCAP Employees shall cease to be
participants in such KCAP Benefit Plans, including any KCAP Benefit Plan that is
a health or welfare plan pursuant to which KCAP would otherwise be obligated to
provide benefits under the Consolidated Omnibus Budget Reconciliation Act
(“COBRA”, and such plans collectively, the “COBRA Plans”). To the extent any
KCAP Employee who is not a Continuing Company Employee would have been a COBRA
“Qualified Beneficiary” if such COBRA Plans had not been terminated is entitled
to COBRA continuation coverage, KCAP shall reimburse such KCAP Employee for the
insurance premiums actually incurred by such KCAP Employee for individual (or
family, if immediately prior to the termination date, such KCAP Employee
received family coverage under the COBRA Plan) coverage purchased in the
individual insurance market through the earlier of (A) the date that is six (6)
months following the Closing Date (or, the period of time such KCAP Employee was
entitled to COBRA premiums under any “Employment Agreement” set forth on
Schedule 4.11(a) of the KCAP Disclosure Schedule, if longer) and (B) the date
such KCAP Employee becomes eligible for health insurance from a subsequent
employer, provided the monthly reimbursement shall be limited to 125% of the
amount of monthly premium KCAP was paying for such KCAP Employee’s health
insurance (for family or individual coverage, as applicable) immediately prior
to the Closing (the “Health Insurance Reimbursement”). Notwithstanding the
foregoing, in the event the payment of the Health Insurance Reimbursement is
prohibited by applicable Law or could result in a fine, penalty or excise tax to
KCAP or BCP or any of their respective Affiliates, the Health Insurance
Reimbursement shall not be paid and the Parties shall cooperate, in good faith,
to cause a reasonable substitute to be provided to applicable KCAP Employees.
KCAP shall be solely liable for any liabilities arising pursuant to the
termination of the KCAP Benefit Plans.

 

(b)          Each KCAP Employee who has an account under the KCAP Financial,
Inc. Employee Savings and Profit Sharing Plan (the “KCAP 401(k) Plan”) shall be
eligible to receive an immediate distribution from the KCAP 401(k) Plan upon the
termination of the KCAP 401(k) Plan in accordance with the terms thereof. Any
defined contribution plan designed by BCP may, at the sole election of BCP and
subject to any applicable restrictions under such plan, accept the rollover of
any “eligible rollover distribution” (within the meaning of Section 402(c)(4) of
the Code) from the KCAP 401(k) Plan, including plan loans.

 

(c)          KCAP shall deliver evidence reasonably satisfactory to BCP that
each KCAP Benefit Plan, other than the COBRA Plans, has been terminated
effective as of immediately prior to the Closing.

 

(d)          KCAP shall pay all Continuing Company Employees for all accrued
wages and paid time off accrued through the Closing.

 

7.13        Removal of Legend. Should BCP or any of its Affiliates propose to
sell any BCP Acquired Shares in any offering pursuant to a registration
statement under the Securities Act or a transaction exempt from registration
under the Securities Act, KCAP shall remove from any certificates evidencing any
such BCP Acquired Shares the legend contemplated by Section 5.11(c) upon
delivery by BCP to KCAP of an opinion by counsel, reasonably satisfactory to
KCAP, that a registration statement under the Securities Act is at that time in
effect with respect to such BCP Acquired Shares or that such BCP Acquired Shares
can be freely transferred in a public sale without such a registration statement
being in effect and that such transfer will not jeopardize the exemption or
exemptions from registration pursuant to which KCAP issued the BCP Acquired
Shares.

 

 49 

 

 

Article VIII
CONDITIONS PRECEDENT

 

8.1          Conditions to Each Party’s Obligation To Consummate the Closing.
The respective obligations of the Parties to consummate the Closing shall be
subject to the satisfaction or (subject to applicable Law) waiver, at or prior
to the Closing, of each of the following conditions:

 

(a)          KCAP Stockholder Approval. The KCAP Stockholder Approval shall have
been obtained.

 

(b)          Regulatory Approvals. Each KCAP Regulatory Approval and each BCP
Regulatory Approval shall have been obtained and shall remain in full force and
effect and all statutory waiting periods in respect thereof shall have expired.

 

(c)          Registered Investment Adviser. The Investment Adviser shall be
registered as an investment adviser under the Investment Advisers Act and shall
not be prohibited by the Investment Advisers Act or the Investment Company Act
from acting as the investment adviser of KCAP under the Investment Advisory
Agreement.

 

(d)          No Injunctions or Restraints; Illegality. No Law issued by any
Governmental Entity preventing or making illegal the consummation of the Closing
shall be in effect.

 

(e)          LibreMax Transaction. The closing under the LibreMax Merger
Agreement shall have occurred.

 

8.2          Conditions to BCP’s Obligation to Consummate the Closing. The
obligation of BCP to consummate the Closing is also subject to the satisfaction,
or waiver by BCP, at or prior to the Closing, of each of the following
conditions: 

 

(a)          Representations and Warranties.

 

(i)       The representations and warranties set forth in Article IV (other than
the KCAP Fundamental Reps and the representation and warranty set forth in
Section 4.8(c) (the “No MAE Rep”)) shall be true and correct in all respects as
of the date of this Agreement and, except to the extent such representations and
warranties relate solely to the Asset Management Subsidiaries, as of the Closing
Date as though then made (except to the extent such representations and
warranties address matters as of particular dates, in which case such
representations and warranties shall be true and correct in all respects as of
such dates), except, in each case, where the failure of such representations and
warranties to be so true and correct has not had a KCAP Material Adverse Effect
(without giving effect to any “material,” “KCAP Material Adverse Effect” or
similar materiality qualifiers in such representations and warranties).

 

 50 

 

 

(ii)         The KCAP Fundamental Reps shall be true and correct in all but de
minimis respects as of the date of this Agreement and, except to the extent such
representations and warranties relate solely to the Asset Management
Subsidiaries, as of the Closing Date as though then made (except to the extent
such representations and warranties address matters as of particular dates, in
which case such representations and warranties shall be true and correct in all
but de minimis respects as of such dates).

 

(iii)        The No MAE Rep shall be true and correct in all respects as of the
date of this Agreement.

 

(b)          Performance of Covenants and Agreements of KCAP. KCAP shall have
performed in all material respects all covenants and agreements required to be
performed by it under this Agreement at or prior to the Closing.

 

(c)          No KCAP Material Adverse Effect. From the date of this Agreement to
the Closing, there shall not have occurred a KCAP Material Adverse Effect.

 

(d)          Cancellation of KCAP Stock Options. All of the KCAP Stock Options
shall have been cancelled in exchange for the payment in cash by KCAP to the
holders thereof that does not, in the aggregate, exceed the amount set forth on
Section 8.2(d) of the KCAP Disclosure Schedule.

 

(e)          Certificate. BCP shall have received a certificate signed on behalf
of KCAP by a duly authorized officer thereof stating that each of the conditions
set forth in Section 8.2(a), Section 8.2(b), Section 8.2(c) and Section 8.2(d)
has been satisfied.

 

8.3          Conditions to KCAP’s Obligation to Consummate the Closing. The
obligation of KCAP to consummate the Closing is also subject to the
satisfaction, or waiver by KCAP, at or prior to the Closing, of each the
following conditions:

 

(a)          Representations and Warranties.

 

(i)          The representations and warranties set forth in Article V (other
than the representations and warranties set forth in Section 5.1(a), Section
5.2(a), Section 5.2(b)(i)(A), Section 5.2(b)(ii)(A), Section 5.2(b)(iii)(A) and
Section 5.5 (collectively, the “BCP Fundamental Reps”)) shall be true and
correct in all respects as of the date of this Agreement and as of the Closing
Date as though then made (except to the extent such representations and
warranties address matters as of particular dates, in which case such
representations and warranties shall be true and correct in all respects as of
such dates), except, in each case, where the failure of such representations and
warranties to be so true and correct has not had a BCP Material Adverse Effect
(without giving effect to any “material,” “BCP Material Adverse Effect” or
similar materiality qualifiers in such representations and warranties).

 

(ii)         The BCP Fundamental Reps shall be true and correct in all but de
minimis respects as of the date of this Agreement and as of the Closing Date as
though then made (except to the extent such representations and warranties
address matters as of particular dates, in which case such representations and
warranties shall be true and correct in all but de minimis respects as of such
dates).

 

 51 

 

 

(b)          Performance of Covenants and Agreements of BCP. BCP shall have
performed in all material respects all covenants and agreements required to be
performed by it under this Agreement at or prior to the Closing.

 

(c)          No BCP Material Adverse Effect. From the date of this Agreement to
the Closing, there shall not have occurred a BCP Material Adverse Effect.

 

(d)          Certificate. KCAP shall have received a certificate signed on
behalf of BCP by a duly authorized officer thereof stating that each of the
conditions set forth in Section 8.3(a), Section 8.3(b) and Section 8.3(c) has
been satisfied.

 

Article IX
TERMINATION AND AMENDMENT

 

9.1          Termination. This Agreement may be terminated at any time prior to
the Closing, whether before or after receipt of the KCAP Stockholder Approval,
except that termination pursuant to Section 9.1(g) or Section 9.1(h) may only
occur prior to receipt of the KCAP Stockholder Approval:

 

(a)          by mutual consent of KCAP and BCP, in a written instrument duly
executed by KCAP and BCP;

 

(b)          by either KCAP or BCP, if any Law issued by any Governmental Entity
preventing or making illegal the consummation of the Closing shall have become
final and nonappealable;

 

(c)          by either KCAP or BCP, if the Closing shall not have been
consummated on or before June 30, 2019 (the “Outside Date”), unless the failure
of the Closing to occur on or before the Outside Date shall be due to the
material breach of this Agreement by the Party seeking to terminate the
Agreement pursuant to this Section 9.1(c);

 

(d)          by either KCAP or BCP, if the KCAP Stockholder Approval shall not
have been obtained at the KCAP Stockholder Meeting (or at any adjournment or
postponement thereof) duly convened therefor at which a vote on the Investment
Advisory Agreement is actually taken;

 

(e)          by either KCAP or BCP (provided that the terminating Party is not
then in material breach of this Agreement), if there shall have been a material
breach of this Agreement by KCAP (in the case of a termination by BCP) or BCP
(in the case of a termination by KCAP) which, either individually or in the
aggregate with other material breaches of the breaching Party, would result in,
if occurring or continuing on the Closing Date, the failure of any of the
conditions set forth in Sections 8.1 or 8.2 (in the case of a termination by
BCP) or Sections 8.1 or 8.3 (in the case of a termination by KCAP) to be
satisfied, and which is not cured within 30 days following written notice to the
breaching Party or by its nature or timing cannot be cured within such time
period;

 

(f)          by either KCAP or BCP, if the LibreMax Merger Agreement shall have
been terminated;

 

 52 

 

 

(g)          by BCP, if an Adverse Recommendation Change shall have occurred
(whether or not in compliance with the terms of this Agreement); or

 

(h)          by KCAP, (i) in the event that the KCAP Board has made an Adverse
Recommendation Change in compliance with the terms of this Agreement, or (ii) in
order to accept a Superior Proposal in accordance with Section 7.8(e); provided,
that in the case of any termination under this clause (ii), KCAP shall have (A)
simultaneously with such termination entered into the associated Alternative
Acquisition Agreement, (B) otherwise complied with all provisions of Section 7.8
and (C) paid any amounts due pursuant to Section 9.4.

 

The Party desiring to terminate this Agreement pursuant to clause (b), (c), (d),
(e), (f), (g) or (h), as applicable, of this Section 9.1 shall give written
notice of such termination to the other Parties in accordance with Section 10.2,
specifying the provision or provisions hereof pursuant to which such termination
is effected.

 

9.2          Effect of Termination. In the event of a termination of this
Agreement by either KCAP or BCP, as provided in Section 9.1, this Agreement
shall become void and have no further effect, and none of KCAP, BCP, any of
their respective Subsidiaries or any of the officers or directors of any of them
shall have any liability of any nature whatsoever under this Agreement, or in
connection with the Contemplated Transactions, except that (i) Section 7.2(c),
this Section 9.2, Section 9.3, Section 9.4 and Article X shall survive such
termination, and (ii) subject to clause (ii) of Section 9.4(c), neither KCAP nor
BCP shall be relieved or released from any liabilities or damages arising out of
its Fraud or pre-termination breach of any provision of this Agreement.

 

9.3          Fees and Expenses. Subject to Section 9.4, all fees and expenses
incurred in connection with the Contemplated Transactions shall be paid by the
Party incurring such fees or expenses; provided, that the fees and expenses of
one proxy solicitor engaged by KCAP to solicit proxies in favor of the KCAP
Stockholder Approval shall be split equally by KCAP and BCP, up to a cap of
$125,000, after which KCAP shall pay all such fees and expenses.

 

9.4          Expense Reimbursement.

 

(a)          In the event this Agreement is terminated in accordance with
Section 9.1(d), Section 9.1(g) or Section 9.1(h), KCAP shall pay to BCP, within
two (2) Business Days of such termination (or in the event of a termination
under Section 9.1(h)(ii), prior to such termination), an amount in cash equal to
the BCP Expenses.

 

(b)          In no event shall KCAP be required to pay the BCP Expenses on more
than one occasion.

 

(c)          Each of the Parties acknowledges that (i) the agreements contained
in this Section 9.4 are an integral part of the Contemplated Transactions, (ii)
except with respect to Claims based upon KCAP’s (A) breach of a covenant, where
KCAP both (I) intended to take the action or non-action that resulted in or
constituted breach and (II) had actual knowledge that such action or non-action
would result in or constitute breach, or (B) Fraud, in the event this Agreement
is terminated pursuant to Section 9.1(d), Section 9.1(g) or Section 9.1(h) and
the BCP Expenses are actually paid to and accepted by BCP, such BCP Expenses
shall be BCP’s sole remedy in connection with such termination, (iii) without
these agreements, the Parties would not enter into this Agreement, and (iv) in
the event that KCAP shall fail to pay the BCP Expenses pursuant to this Section
9.4 when due, and, in order to obtain such payment, BCP commences a suit that
results in a final, non-appealable judgment against KCAP, KCAP shall pay to BCP
costs and expenses (including attorneys’ fees) in connection with such suit,
together with interest on the Buyer Expenses at a rate equal to five percent
(5%) commencing on the date such payment was required to be made through the
date of payment.

 



 53 

 

 

9.5          Amendment. This Agreement may be amended by the Parties, by action
taken or authorized by the BCP Board and KCAP Board, at any time before or after
receipt of the KCAP Stockholder Approval; provided, however, that after receipt
of the KCAP Stockholder Approval, there may not be, without further approval of
the KCAP Stockholders, any amendment of this Agreement that would require
further approval of the KCAP Stockholders under applicable Law. This Agreement
may not be amended except by an instrument in writing signed on behalf of each
of the Parties.

 

9.6          Extension; Waiver. At any time prior to the Closing, the Parties,
by action taken or authorized by the BCP Board and the KCAP Board, may, to the
extent legally allowed, (a) extend the time for the performance of any of the
obligations or other acts of the other Parties, (b) waive any inaccuracies in
the representations and warranties contained in this Agreement or (c) waive
compliance with any of the agreements or conditions contained in this Agreement.
Any agreement on the part of a Party to any such extension or waiver shall be
valid only if set forth in a written instrument signed on behalf of such Party,
but such extension or waiver or failure to insist on strict compliance with an
obligation, covenant, agreement or condition shall not operate as a waiver of,
or estoppel with respect to, any subsequent or other failure.

 

Article X
GENERAL PROVISIONS

 

10.1        Limited Survival of Representations, Warranties, Covenants and
Agreements. None of the representations, warranties, covenants or agreements set
forth in this Agreement or in any certificate delivered pursuant to this
Agreement shall survive the Closing; provided, however, that (i) all
representations, warranties, covenants and other agreements set forth in this
Agreement or in any certificate delivered pursuant to this Agreement shall
survive the Closing with respect to, and solely with respect to, Claims based
upon Fraud and (ii) all covenants and agreements contained in this Agreement
that by their terms apply or are to be performed in whole or in part after the
Closing (including those set forth in Section 7.5) shall survive the Closing in
accordance with their respective terms.

 

10.2         Notices. All notices and other communications in connection with
this Agreement shall be in writing and shall be deemed given if delivered
personally, sent via facsimile (with confirmation), sent via email, mailed by
registered or certified mail (return receipt requested) or delivered by an
express courier (with confirmation) to the Parties at the following addresses
(or at such other address for a Party as shall be specified by like notice):

 

 54 

 

 

(a)          if to KCAP, to:

 

KCAP Financial, Inc.
295 Madison Avenue - 6th Floor
New York, NY 10017
Attention: Dayl W. Pearson
e-mail: pearson@kcapinc.com

 

with a copy to:

 

Eversheds Sutherland (US) LLP
700 Sixth St., NW
Washington, DC 20001
Attention: Steven B. Boehm, Esq.
e-mail: stevenboehm@eversheds-sutherland.com

 

(b)          if to BCP, to:

 

BC Partners Advisors L.P.
650 Madison Avenue, 23rd Floor
New York, NY 10022
Attention: Edward Goldthorpe
e-mail: ted.goldthorpe@bcpartners.com
Attention: Patrick Schafer
e-mail: patrick.schafer@bcpartners.com

 

with a copy to:

 

Simpson Thacher & Bartlett LLP
900 G Street NW
Washington, DC 20001
Attention: Rajib Chanda, Esq.
e-mail: rajib.chanda@stblaw.com
Attention: Jonathan L. Corsico, Esq.
e-mail: jonathan.corsico@stblaw.com

 

10.3        Interpretation. When a reference is made in this Agreement to
Articles, Sections, Exhibits or Schedules, such reference shall be to an Article
or Section of or Exhibit or Schedule to this Agreement unless otherwise
indicated. The table of contents and headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. Whenever the words “include,” “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation.” The KCAP Disclosure Schedule and the BCP
Disclosure Schedule, as well as all other schedules and all exhibits hereto,
shall be deemed part of this Agreement and included in any reference to this
Agreement. All words used in this Agreement will be construed to be of such
gender or number as the circumstances require. The words “hereof,” “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to the Agreement as a whole and not to any particular provision in this
Agreement. The term “or” is not exclusive. The word “will” shall be construed to
have the same meaning and effect as the word “shall.” References to days mean
calendar days unless otherwise specified. Any Contract, instrument or Law
defined or referred to herein means such Contract, instrument or Law as from
time to time amended, modified or supplemented, unless otherwise specifically
indicated. References to any Law include references to any associated rules or
regulations promulgated thereunder and any official guidance with respect
thereto. References to a Person are also to its predecessors, successors and
assigns. Unless otherwise specifically indicated, all references to “dollars”
and “$” are references to the lawful money of the United States of America. All
times of day are references to New York, New York time of day unless otherwise
specified.

 

 55 

 

 

10.4        Counterparts. This Agreement may be executed in two or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each of the Parties
and delivered to the other Parties, it being understood that each Party need not
sign the same counterpart.

 

10.5        Entire Agreement. This Agreement (including the documents and the
instruments referred to in this Agreement), together with the Investment
Advisory Agreement, the Administration Agreement, and Confidentiality Agreement,
constitutes the entire agreement and supersedes all prior agreements and
understandings, both written and oral, between the Parties with respect to the
subject matter of this Agreement.

 

10.6        Governing Law; Jurisdiction. This Agreement shall be governed and
construed in accordance with the internal laws of the State of Delaware, without
regard to any applicable conflicts of law principles. Each of the Parties hereby
irrevocably and unconditionally submits, for itself and its property, to the
exclusive jurisdiction of the Delaware Court of Chancery, or, if (and only if)
such court lacks subject matter jurisdiction, any Federal court of the United
States of America sitting in the State of Delaware, and the respective appellate
courts from the foregoing (all of the foregoing, collectively, the “Delaware
Courts”), in any action or proceeding arising out of or relating to this
Agreement or the agreements delivered in connection herewith or the transactions
contemplated hereby or thereby or for recognition or enforcement of any judgment
relating thereto, and each of the Parties hereby irrevocably and unconditionally
(i) agrees not to commence any such action or proceeding except in the
applicable Delaware Court, (ii) agrees that any claim in respect of any such
action or proceeding may be heard and determined in the applicable Delaware
Court, (iii) waives, to the fullest extent it may legally and effectively do so,
any objection that it may now or hereafter have to the laying of venue of any
such action or proceeding in the applicable Delaware Court, and (iv) waives, to
the fullest extent permitted by Applicable Law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in the applicable Delaware
Court. Each of the Parties agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by Applicable Law. Each of
the Parties further agrees that notice as provided herein shall constitute
sufficient service of process and the Parties further waive any argument that
such service is insufficient.

 

10.7        Publicity. Neither KCAP nor BCP shall, nor shall they permit any of
their respective Subsidiaries to, issue or cause the publication of any press
release or other public announcement with respect to, or otherwise make any
public statement concerning, the Contemplated Transactions without the prior
consent (which consent shall not be unreasonably withheld) of BCP, in the case
of a proposed announcement or statement by KCAP, or KCAP, in the case of a
proposed announcement or statement by BCP; provided, however, that any Party
may, without the prior written consent of the other Party (but after prior
consultation with the other Party to the extent practicable under the
circumstances) issue or cause the publication of any press release or other
public announcement to the extent required by Law or by the rules and
regulations of NASDAQ or any other applicable securities exchange.

 

 56 

 

 

10.8        Assignment; Third Party Beneficiaries. Neither this Agreement nor
any of the rights, interests or obligations under this Agreement shall be
assigned by any Party (whether by operation of law or otherwise) without the
prior written consent of the other Party. Subject to the preceding sentence,
this Agreement shall be binding upon, inure to the benefit of and be enforceable
by each of the Parties and their respective successors and assigns. Except as
otherwise specifically provided in Section 7.5, this Agreement (including the
documents and instruments referred to in this Agreement) is not intended to and
does not confer upon any person other than the Parties any rights or remedies
under this Agreement. BCP and KCAP hereby agree that their respective
representations warranties set forth therein and, except as provided in Section
7.5, their respective covenants and agreements set forth herein, are solely for
the benefit of the Parties, in accordance with and subject to the terms of this
Agreement, and this Agreement is not intended to, and does not, confer upon any
person other than the Parties any rights or remedies hereunder, including,
without limitation, the right to rely upon such representations and warranties
set forth herein. The Parties further agree that the rights of third party
beneficiaries under Section 7.5 shall not arise unless and until the Closing
occurs. The representations and warranties in this Agreement are the product of
negotiations among the Parties and are for the sole benefit of the Parties, and
may represent an allocation among the Parties of risks associated with
particular matters regardless of the knowledge of any of the Parties.
Consequently, Persons other than the Parties may not rely upon the
representations and warranties in this Agreement as characterizations of actual
facts or circumstances as of the date of this Agreement or as of any other date.

 

10.9        Remedies.

 

(a)          Except as otherwise provided in this Agreement (including without
limitation Section 9.4(c)), any and all remedies herein expressly conferred upon
a Party will be deemed cumulative with and not exclusive of any other remedy
conferred hereby, or by law or equity upon such Party, and the exercise by a
Party of any one remedy will not preclude the exercise of any other remedy.

 

(b)          The Parties hereby agree that irreparable damage could occur in the
event that any provision of this Agreement was not performed in accordance with
its specific terms or was otherwise breached, and that money damages or other
legal remedies may not be an adequate remedy for any such damages. Accordingly,
the Parties acknowledge and hereby agree that in the event of any breach or
threatened breach of any covenants or agreements set forth in this Agreement,
each Party shall be entitled to an injunction or injunctions to prevent or
restrain breaches or threatened breaches of this Agreement and to specifically
enforce the terms and provisions of this Agreement to prevent breaches or
threatened breaches of, or to enforce compliance with, the covenants and
agreements of the other Party under this Agreement. Each Party hereby agrees not
to raise any objections to the availability of the equitable remedy of specific
performance to prevent or restrain breaches or threatened breaches of this
Agreement, and to specifically enforce the terms and provisions of this
Agreement to prevent breaches or threatened breaches of, or to enforce
compliance with, the covenants and obligations under this Agreement. The Parties
further agree that (i) by seeking the remedies provided for in this Section
10.9(b), neither Party shall in any respect waive its right to seek any other
form of relief that may be available to such Party under this Agreement
(including monetary damages) in the event that this Agreement has been
terminated or in the event that the remedies provided for in this Section
10.9(b) are not available or otherwise are not granted, and (ii) nothing set
forth in this Section 10.9(b) shall require either Party to institute any
proceeding for (or limit such Party’s right to institute any proceeding for)
specific performance under this Section 10.9(b) prior or as a condition to
exercising any termination right under Article IX (and pursuing damages after
such termination), nor shall the commencement of any legal proceeding pursuant
to this Section 10.9(b) or anything set forth in this Section 10.9(b) restrict
or limit either Party’s right to terminate this Agreement in accordance with
Article IX or pursue any other remedies under this Agreement that may be
available then or thereafter.

 

 57 

 

 

10.10      Waiver of Jury Trial. Each Party acknowledges and agrees that any
Claim which may arise under this Agreement is likely to involve complicated and
difficult issues, and therefore each such Party hereby irrevocably and
unconditionally waives any right such Party may have to a trial by jury in
respect of any Claim directly or indirectly arising out of or relating to this
Agreement or the Contemplated Transactions. Each Party certifies and
acknowledges that (i) no representative, agent or attorney of any other Party
has represented, expressly or otherwise, that such other Parties would not, in
the event of any Claim, seek to enforce the foregoing waiver, (ii) each Party
understands and has considered the implications of this waiver, (iii) each Party
makes this waiver voluntarily and (iv) each Party has been induced to enter into
this Agreement by, among other things, the mutual waivers and certifications in
this Section 10.10. 

 

10.11      Severability. Whenever possible, each provision or portion of any
provision of this Agreement shall be interpreted in such manner as to be
effective and valid under applicable Law, but if any provision or portion of any
provision of this Agreement is held to be invalid, illegal or unenforceable
applicable Law, such invalidity, illegality or unenforceability shall not affect
any other provision or portion of any provision of this Agreement, and this
Agreement shall be reformed, construed and enforced as if such invalid, illegal
or unenforceable provision or portion of any provision had never been contained
herein. 

 

10.12      No Suits Against Non-Parties.

 

(a)          Subject to Section 10.12(d), this Agreement may only be enforced
against, and any claim or cause of action based upon, arising out of, or related
to this Agreement may only be brought against, the respective Parties, and then
only with respect to the specific obligations set forth herein with respect to
such Parties.

 

(b)          In furtherance of Section 10.12(a), but subject to Section
10.12(d), KCAP hereby agrees that (i) no KCAP Related Party will bring or
support any action, cause of action, Claim, cross-claim or third-party claim of
any kind or description, whether in law or in equity, whether in contract or in
tort or otherwise, against any BCP Related Party (other than BCP), in any way
relating to this Agreement or the Contemplated Transactions, and (ii) no BCP
Related Party (other than BCP) shall have any liability (whether in contract or
in tort, in law or in equity, or based upon any theory that seeks to impose
liability of an entity party against its owners or Affiliates) to any KCAP
Related Party for any obligations or liabilities of any BCP Related Party under
this Agreement or for any claim based on, in respect of, or by reason of, the
Contemplated Transactions or in respect of any oral representations made or
alleged to have been made in connection herewith.

 

 58 

 

 

(c)          In furtherance of Section 10.12(a), but subject to Section
10.12(d), BCP hereby agrees that (i) no BCP Related Party will bring or support
any action, cause of action, Claim, cross-claim or third-party claim of any kind
or description, whether in law or in equity, whether in contract or in tort or
otherwise, against any KCAP Related Party (other than KCAP), in any way relating
to this Agreement or the Contemplated Transactions, and (ii) no KCAP Related
Party (other than KCAP) shall have any liability (whether in contract or in
tort, in law or in equity, or based upon any theory that seeks to impose
liability of an entity party against its owners or Affiliates) to any BCP
Related Party for any obligations or liabilities of any KCAP Related Party under
this Agreement or for any claim based on, in respect of, or by reason of, the
Contemplated Transactions or in respect of any oral representations made or
alleged to have been made in connection herewith.

 

(d)          Notwithstanding anything in this Section 10.12 to the contrary,
nothing in this Section 10.12 shall limit (i) the ability of an Indemnified
Party to bring a claim for indemnification in accordance with Section 7.5, or
(ii) the rights of parties under the Investment Advisory Agreement, the
Administration Agreement, the Great Lakes subscription agreement or related
letter agreement, or the Asset Purchase Letter Agreement to bring claims under
any such agreements, in each case solely against any other Persons who are
expressly parties thereto.

 

(e)          For purposes of this Agreement:

 

(i)          “BCP Related Parties” means BCP and its former, current and future
equityholders, controlling persons, directors, officers, employees, agents,
general or limited partners, managers, management companies, members,
stockholders, Affiliates, Representatives or assignees and any and all former,
current and future equity holders, controlling persons, directors, officers,
employees, agents, general or limited partners, managers, management companies,
members, stockholders, Affiliates, Representatives or assignees of any of the
foregoing, and any and all former, current and future heirs, executors,
administrators, trustees, successors or assigns of any of the foregoing; and

 

(ii)         “KCAP Related Parties” means KCAP and its former, current and
future equityholders, controlling persons, directors, officers, employees,
agents, general or limited partners, managers, management companies, members,
stockholders, Affiliates, Representatives or assignees and any and all former,
current and future equity holders, controlling persons, directors, officers,
employees, agents, general or limited partners, managers, management companies,
members, stockholders, Affiliates, Representatives or assignees of any of the
foregoing, and any and all former, current and future heirs, executors,
administrators, trustees, successors or assigns of any of the foregoing.

 

 59 

 

 

IN WITNESS WHEREOF, the undersigned Parties have caused this Agreement to be
executed by their respective officers thereunto duly authorized as of the date
first above written.

 

  KCAP FINANCIAL, INC.         By: /s/ Dayl W. Pearson     Name: Dayl W. Pearson
    Title: Chief Executive Officer         BC PARTNERS ADVISORS L.P.         By:
BC Partners (GP) LLC   Its: General Partner         By: /s/ Edward Goldthorpe  
  Name: Edward Goldthorpe     Title: Partner

 

Signature Page

 

 

 

